 

Exhibit 10.1
EXECUTION VERSION
 
Dated 17th JULY 2015
 
BEN SHERMAN UK ACQUISITION LIMITED
and
OXFORD INDUSTRIES, INC




AGREEMENT
FOR THE SALE AND PURCHASE OF THE ENTIRE ISSUED SHARE CAPITAL OF BEN SHERMAN
LIMITED AND 100% OF THE LIMITED LIABILITY COMPANY INTERESTS IN BEN SHERMAN
CLOTHING LLC



[ex101oxmspa071715image1.gif]



 

--------------------------------------------------------------------------------




Contents
Clause        Page
1Definitions and interpretation    1
2Agreement to sell the Sale Shares    11
3Consideration    12
4Completion Accounts and adjustments    13
5Completion    13
6Seller Warranties    13
7Buyer's Warranties    14
8Non-solicit, use of name and separation matters    14
9Post-Completion matters    16
10Continuing effect of this Agreement    19
11Announcements or circulars    19
12Confidential information    19
13Releases and waivers    20
14Entire agreement    20
15Alterations    21
16Severability and set-off    21
17Counterparts    22
18Payment of costs    22
19Successors and assigns    22
20Contracts (Rights of Third Parties) Act 1999    23
21Notices    23
22Applicable law and submission to jurisdiction    24


Schedule 1 Information about the Group25
Schedule 2 Seller Warranties29
Schedule 3 Buyer Warranties48
Schedule 4 Completion obligations49
Schedule 5 Provisions for the protection of the Seller52
Schedule 6 Preparation of Completion Accounts57
Schedule 7 Senior Employees62
Schedule 8 Seller Group Guarantees63
Schedule 9 Valuation Procedures for Tax Allocation64
Schedule 10 Escrow Provisions65
Schedule 11 Bonus Payments67
Schedule 12 Excluded Documents68




--------------------------------------------------------------------------------




Schedule 13 Miscellaneous Provisions74




Agreed form documents:
Assignment and assumption agreement (Boston Lease)
Assignment and assumption agreement (Eclipse)
Assignment and assumption agreement in respect of the US Sale Shares
(Schedule 4)
Bill of sale (San Francisco FF&E)
Disclosure Letter (Schedule 4)
Data Room Index
Deed of Intra-Group Payable Debt Transfer, Acknowledgment and Waiver (Schedule
4)
Escrow Agreement
Voting power of attorney for the Designated Seller (Schedule 4)
Deed of Release (Schedule 4)
Director’s and secretary’s resignation letter(s) (Schedule 4)
Releases of security (Schedule 4)
Taxation Deed (Schedule 4)
Transitional Services Agreement (Schedule 4)
Excel spreadsheet (Schedule 11)
Equity bridge schedule
FIRPTA Certificate
Side letter












--------------------------------------------------------------------------------




THIS AGREEMENT is made on 17th July 2015 between:
(1)
BEN SHERMAN UK ACQUISITION LIMITED, a company incorporated and existing under
the laws of England and Wales with registered number 9312812 whose registered
office is at 3rd Floor, 13 Hanover Square, London W1S 1HN (the Buyer); and

(2)
OXFORD INDUSTRIES, INC, registered in the United States of America, incorporated
under the laws of the State of Georgia and whose principal office is at 999
Peachtree Street NE, Suite 688, Atlanta, Georgia 30309 (the Seller).


1



--------------------------------------------------------------------------------




1
Definitions and interpretation

1.1
In this Agreement, unless the context otherwise requires:

Accounts Date means 31 January 2014
Actual Cash means Cash as at close of business on the last Business Day prior to
the Completion Date as shown in the Completion Accounts (and, for the avoidance
of doubt, taking into account any adjustments referred to in Part A of
Schedule 6)
Actual External Debt means External Debt as at close of business on the last
Business Day prior to the Completion Date as shown in the Completion Accounts
(and, for the avoidance of doubt, taking into account any adjustments referred
to in Part A of Schedule 6)
Actual Net Debt Amount means an amount equal to the sum of the Actual External
Debt minus Actual Cash, as shown in the Completion Accounts as agreed or
determined in accordance with Schedule 6
Actual Working Capital Amount means the amount specified in the Working Capital
Statement as being the “Actual Working Capital Amount” as at close of business
on the last Business Day prior to the Completion Date as shown in the Completion
Accounts (and, for the avoidance of doubt, taking into account any adjustments
referred to in Part A of Schedule 6)
Agreed Data Room Sections means all documents and information contained in the
Data Room other than the Excluded Documents
Announcement has the meaning given to it in clause 11.1
Anti-Bribery Laws means any applicable law, rule, regulation or other legally
binding measure relating to the prevention of bribery, corruption, fraud or
similar or related activities in any country, including the Bribery Act 2010 of
the United Kingdom and the Foreign Corrupt Practices Act 1977 of the United
States of America
Authorities has the meaning given to such term in paragraph 4.4 of Schedule 2
Barclays Debt means the aggregate sum outstanding to Barclays Bank PLC in
respect of the arrangements and facilities detailed in section 2.1 of the Data
Room as confirmed by Barclays Bank PLC
Barclays Debt Amount means the amount of the Barclays Debt to be repaid at
Completion in respect of the Overdraft Facility
Ben Sherman Clothing means the limited liability company by the name of Ben
Sherman Clothing LLC, further details of which are set out in Part A of
Schedule 1
Ben Sherman Limited means the private limited company by the name of Ben Sherman
Limited, further details of which are set out in Part A of Schedule 1
Ben Sherman Limited Debenture means a debenture granted by Ben Sherman Limited
for the benefit of Barclays Bank PLC dated 27 July 2007
Books and Records means all books, files, copies of contracts, registers,
documents, literature, correspondence, papers and records required by law to be
kept by the Target Group relating to the period prior to Completion, whether
such items are original documents, recorded in computerised form or otherwise
Business Day means a day (other than a Saturday or Sunday) on which clearing
banks are ordinarily open for a full range of normal banking business in London,
United Kingdom, New York

2



--------------------------------------------------------------------------------




and Atlanta, Georgia
Business Information means all information (in whatever form held) which:
(a)
exclusively relates to the operation, management or administration of the Target
Group Business or the Retained Business (as the case may be);

(a)
exclusively relates to the sales or marketing of any of the services provided by
the Target Group Business or the Retained Business (as the case may be); and

(b)
exclusively relates to the accounting and tax records of the Target Group
Business or the Retained Business (as the case may be)

Buyer's Accountants means such firm of accountants nominated by the Buyer
Buyer’s Group means the Buyer, any Related Undertaking of the Buyer and, for the
avoidance of doubt, the Target Group after Completion, and Buyer Group Company
means any of them
Buyer's Warranties means the warranties set out in Schedule 3 to be given by the
Buyer to the Seller and Buyer's Warranty means any of them
Capital Stock means any and all equity, securities, shares, interests (including
limited liability company interests or other membership interests),
participations or other equivalents (however designated) of capital stock, and
any and all warrants, options or rights to purchase any of the foregoing
Cash means all cash held by the Target Group, whether in hand or on deposit with
or credited to any bank, including all uncleared receipts, lodgements, direct
debits and any unpresented cheques received and posted as a reduction to
“Accounts Receivable” by the Target Group at or prior to Completion but
deducting any uncleared cheques, direct debits, standing orders or equivalent
payments written and posted to “Accounts Payable” by the Target Group at or
prior to Completion
CA 2006 means the Companies Act 2006
Claim means a claim by the Buyer under or in connection with this Agreement;
Code means the U.S. Internal Revenue Code of 1986, as amended
Companies means each of Ben Sherman Clothing and Ben Sherman Limited, and
Company means either of them
Company IPR means the Intellectual Property Rights of which a Target Group
Company is the sole legal and beneficial owner (including all Registered Company
IPR)
Competition Authority means any relevant government, governmental, national,
supranational, competition or anti-trust body or other authority, in any
jurisdiction, which is responsible for applying merger control, or other
competition or anti-trust legislation in such jurisdictions and, for the
avoidance of doubt, includes the notion of "competent authority" as that term is
used in the EU Merger Regulation
Competition Law means the competition or antitrust laws which are, or have been,
applicable in any jurisdiction in which the Target Group conducts business or
where its activities may have an effect
Completion means completion of the sale and purchase of the Sale Shares by the
performance by the parties of their respective obligations under clause 5 and
Schedule 4
Completion Accounts means the balance sheet of the Target Group as at close of
business on

3



--------------------------------------------------------------------------------




the last Business Day prior to the Completion Date, prepared pursuant to the
provisions of Schedule 6
Completion Accounts Release Date means the Business Day which is 5 Business Days
following the date on which the Completion Accounts are agreed or otherwise
determined pursuant to the provisions of Schedule 6
Completion Date means the date of this Agreement
Completion Working Capital Adjustment Amount means £(800,951), being a negative
amount equal to (a) the Estimated Working Capital Amount, less (b) the Target
Working Capital Amount
Confidential Information means all and any information which is not in the
public domain and which related to the business, trading or financial or other
affairs of the Target Group and the Target Group Business (including information
relating to the products or services, processes and operations of any Target
Group Company, its customer and supplier lists, price lists, contractual
arrangements, market opportunities, plans and intentions, developments, data,
results, inventions (whether patentable or not), know-how, show-how, trade
secrets, forecasts, analyses, evaluations, research methodologies, technical or
business information, personnel information and other matters concerning the
business, trading or financial or other affairs of, or relating to, any Target
Group Company or its customers and other persons having dealing with it), in
each case which would be regarded as confidential by a reasonable business
person or is clearly or is reasonably likely to be confidential from its nature,
whether such information is oral, in writing, electronic or other form, whether
tangible or otherwise and all and any information which has been or may be
derived or obtained from any such information
Counting Service means RGIS, being a professional third party inventory service
provider appointed by the Buyer (or such other professional third party
inventory provider agreed between the parties)


Data Protection Laws means all applicable laws relating to the processing of
personal data and privacy in the jurisdictions in which any Target Group Company
operates or operated (including (where applicable) the Data Protection Act 1998,
the EU Data Protection Directive (95/46/EC), the Regulation of Investigatory
Powers Act 2000, the Telecommunications (Lawful Business Practice) (Interception
of Communications) Regulations 2000, the Electronic Communications Data
Protection Directive (2002/58/EC) and the Privacy and Electronic Communications
(EC Directive) Regulations 2003, all as amended from time to time), and (where
applicable) the guidance and codes of practice issued by any data protection
authorities or regulatory body


Data Room means the folder labelled "Wildcat Round 2" of the on-line data room
operated by Merrill Corporation under the identifier "Wildcat VDR"
Data Room Index means the agreed form index detailing the contents of the Data
Room
Deed of Intra-Group Payable Debt Transfer, Acknowledgment and Waiver means a
duly executed deed in the agreed form entered into between the Seller and the
Buyer on the date hereof
Deed of Release means duly executed releases in the agreed form in respect of
the Barclays Debt from any fixed charges (including mortgages and debentures)
over any of the Sale Shares, any of the issued shares in the capital of any
Target Group Company, any of the assets or undertaking of any Target Group
Company, including the Ben Sherman Limited Debenture, and any Guarantee given by
the Seller’s Group
Designated Seller means Oxford Industries (UK3) Limited
Domain Names means the domain names listed in section 5.3 of the Data Room
Disclosed means any fact, matter, event or circumstance disclosed in the
Disclosure Letter where

4



--------------------------------------------------------------------------------




such fact, matter, event or circumstance (as the case may be) is fairly
disclosed in such a manner as to enable a reasonable buyer to identify the
nature and scope of the matter concerned
Disclosure Letter means the letter of the same date as this Agreement from the
Seller to the Buyer, together with all documents attached to it or listed in any
schedule to it
Divisional Packs means the divisional packs contained in sections 11.2.2 to
11.2.10 of the Data Room
Encumbrance means any mortgage, charge, pledge, lien, assignment, option,
restriction, claim, right of pre-emption, right of first refusal, third party
right or interest, other encumbrance or security interest of any kind, or other
type of preferential arrangement (including a title transfer or retention
arrangement) having similar effect
Enterprise Value means £40,800,000
Environmental and Safety Requirements means whenever enacted or in effect, all
applicable federal, state, local and foreign statutes or legally binding
regulations and ordinances, all applicable judicial and administrative orders
and determinations of governmental authorities of competent jurisdiction, all
contractual obligations with a governmental authority of competent jurisdiction
and any applicable common law, in each case concerning public health and safety,
worker health and safety, exposure to hazardous substances or materials,
pollution or protection of the environment, including those relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, labelling, testing, processing, discharge,
release, threatened release, control or cleanup of, or exposure to, any
hazardous or otherwise regulated materials, substances or wastes, chemical
substances or mixtures, pesticides, pollutants, contaminants, toxic chemicals,
petroleum products or byproducts, asbestos, polychlorinated biphenyls, noise,
radiation or radon
ERISA means the United States Employee Retirement Income Security Act of 1974,
as amended
ERISA Plans means any “employee benefit plan” within the meaning of Section 3(3)
of ERISA, whether or not any such plan is subject to the provisions of ERISA,
and each other benefit plan, program, agreement or arrangement (including
without limitation, any bonus, deferred or incentive compensation, profit
sharing, severance or fringe benefit plans) established, maintained, sponsored,
or contributed to (or required to be contributed to) by Ben Sherman Clothing, or
with respect to which Ben Sherman Clothing has any liability or potential
liability
Escrow Account means a separately designated (interest bearing) deposit account
with National Westminster Bank plc in the sole name of the Escrow Agent
Escrow Agent means DLA Piper UK LLP of 3 Noble Street, London EC2V 7EE
Escrow Agreement means the letter of instruction from the Buyer to the Escrow
Agent in relation to the Escrow Account in the agreed form
Escrow Sum means the Initial Escrow Sum and then, after payment of such sums
into the Escrow Account, the amount held in the Escrow Account for the time
being after the deduction of any bank charges, fees, costs and expenses debited
to the Escrow Account, but excluding any sums credited for interest
Estimated Cash means £595,634, being the Seller’s estimate of the Actual Cash as
at close of business on the last Business Day prior to the Completion Date, as
prepared in accordance with clause 2.4
Estimated External Debt means £1,544,850, being the Seller’s estimate of the
Actual External Debt as at close of business on the last Business Day prior to
the Completion Date, as prepared in accordance with clause 2.4

5



--------------------------------------------------------------------------------




Estimated Net Debt Amount means an amount equal to the Estimated External Debt
minus the Estimated Cash
Estimated Working Capital Amount means £15,434,183, being the Seller’s estimate
of the working capital as at close of business on the last Business Day prior to
the Completion Date, as prepared in accordance with clause 2.4
Exchange Rate means with respect to a particular currency for a particular day
the spot rate of exchange (the closing mid-point) for that currency into pounds
sterling on such date as published in the London edition of the Financial Times
first published thereafter or, where no such rate is published in respect of
that currency for such date, at the rate quoted by Reuters as at the close of
business in London as at such date
Excluded Documents means all documents and information in folders 10
(Insurance), 13 (Customs Matters), 14 (Transaction Documents), 15 (Brand Study),
16 (Management Presentation) and 17 (Information Memorandum) of the Data Room
and the documents of the Data Room which are set out in Schedule 12
Existing Claims means any claims made by or on behalf of any Target Group
Company under any Seller Group Policy before Completion that remain outstanding
at Completion
External Debt means the Barclays Debt and (without duplication) any borrowings
or indebtedness (including such borrowings or indebtedness that is contingent,
unascertainable in quantum or disputed) in the nature of borrowing, any
overdraft or other indebtedness for moneys borrowed or raised under any bond,
note, bill of exchange or commercial paper (and interest thereon) of a Target
Group Company incurred or taken out prior to Completion, but excluding the
Intra-Group Payable Debt, the Intra-Group Trading Balances and the obligations
under the Operating Lease Agreements
Final Purchase Price has the meaning given to it in clause 3.3
Fundamental General Warranties means the Seller Warranties set out in paragraphs
1 (The Sale Shares), 2 (Powers and obligations of the Seller), 3.3 and 3.4
(Constitution and Structure of Group) and 18 (Insolvency) of Part A of
Schedule 2
Fundamental IP Warranties means the Seller Warranties set out in paragraphs 19.2
and 19.3 (Ownership of IPR), 20.3 and 20.4 (IPR Agreements) and 21
(Infringements) of Part A of Schedule 2
General Warranty Claim means a claim by the Buyer under the Seller Warranties
(however excluding a Taxation Claim, a claim in respect of a breach of any
Fundamental General Warranty or Fundamental IP Warranty or any Claims under the
Taxation Deed)
Governmental or Regulatory Body means any governmental, quasi-governmental,
regulatory or supervisory body of the Seller’s Group or the Buyer’s Group (as
the context requires)
Guarantee means any guarantee, indemnity, suretyship, letter of comfort, letter
of credit or security given or undertaken by a person to secure or support the
obligations (actual or contingent) of any other person and whether given
directly or by way of counter-indemnity to any other person who has provided a
Guarantee
Hardware means the information, communication and computer technologies and
services (including "software as a service") used by the Target Group excluding
the Software
holding company means a parent undertaking (as defined by section 1162 CA 2006)
or a holding company (as defined by section 1159 CA 2006) and in interpreting
section 1159 CA 2006 for the purposes of this Agreement, a company is to be
treated as the holding company of another company even if its shares in the
other company are registered in the name of (i) a nominee; or (ii) any party
holding security over those shares, or that secured party's nominee

6



--------------------------------------------------------------------------------




Information Memorandum means the confidential information memorandum relating to
the Target Group Business dated April 2015
Initial Purchase Price means the sum of:
(a)
the Enterprise Value; plus

(b)
the Permitted Deductions; minus

(c)
the sum of the Estimated Net Debt Amount, the Intra-Group Payable Debt Amount
and the Intra-Group Non-Trading Payable Amount; plus

(d)
the Completion Working Capital Adjustment Amount

Intellectual Property Rights means copyrights, (including rights in computer
software), patents, trade marks, trade names, service marks, trade dress, logos,
slogans, business names (including, internet domain names and social media
account names), design rights, database rights, rights in undisclosed or
confidential information (such as Know-How, trade secrets and inventions
(whether patentable or not)), and all other intellectual property or similar
proprietary rights of whatever nature (whether registered or not and including
applications to register or rights to apply for registration) which may now or
in the future subsist anywhere in the world


Intra-Group Non-Trading Payable Amount means £152,171, being the net amount of
the Intra-Group Non-Trading Payables
Intra-Group Non-Trading Payables means all amounts owed, outstanding or accrued
in the ordinary course between the Seller’s Group and the Target Group in
respect of costs incurred by the Seller’s Group and the Target Group for the
benefit of each other (including IT, insurance and SAP re-charge costs)
Intra-Group Payable Debt means all amounts (principal and interest) owed by the
Target Group to the Seller’s Group (excluding any Intra-Group Trading Balances
and the Intra-Group Non-Trading Payables) as at close of business on the last
Business Day prior to the Completion Date
Intra-Group Payable Debt Amount means £5,447,530, being the amount of the
Intra-Group Payable Debt
Intra-Group Trading Balances means all amounts owed, outstanding or accrued in
the ordinary course of trading between the Seller’s Group and the Target Group
as at the close of business on the last Business Day prior to the Completion
Date (but excluding the Intra-Group Payable Debt and the Intra-Group Non-Trading
Payables)
IPR Agreements means those agreements relating to Company IPR and/or Licensed
IPR that are: (i) set out or described in section 5.2 of the Data Room, (ii)
material to the Target Group Business, or (iii) granted by a Target Group
Company on an exclusive basis or pursuant to an agreement containing a
non-competition covenant, or which otherwise restrict the ability of a Target
Group Company to exploit Company IPR in any manner
IT Systems means the Hardware and Software
Key Customer means any customer of the Target Group that is likely to account
for revenue in excess of £500,000 in the current financial year but excluding
any counterparty to the IPR Agreements
Key Supplier means any supplier to any Target Group company which in the
previous financial year accounted for, or in the current financial year is
likely to account for expenditure in excess of £300,000

7



--------------------------------------------------------------------------------




Know-How means industrial and commercial information and techniques, in each
case, in any form and not in the public domain, including discoveries,
improvements, processes, formulae, techniques, specifications, technical
information, methods, tests, reports, component lists, manuals, instructions,
drawings and information relating to customers and suppliers, in each case used
by the Target Group and relating to the Target Group Business
Licensed IPR means Intellectual Property Rights owned by parties other than the
Target Group which the Target Group is permitted to use
Losses means all liabilities, damages, losses costs and expenses
Material Commercial Contract means the contracts or arrangements set out in
sections 4.3 and 4.5 of the Data Room including any contract or arrangement with
a Key Customer or Key Supplier
Operating Lease Agreements means the operating lease agreements entered into by
the Target Group, details of which are set out in section 3.1.31 of the Data
Room
Overdraft Facility means the CAS 2000 overdraft facility dated 19 July 2012 and
made between (1) Ben Sherman Limited, (2) Ben Sherman Group Limited, (3) Sherman
Cooper Marketing Limited and (4) Barclays Bank PLC (as amended, varied or
restated from time to time)
Permitted Deductions means the sum of line items 3, 4, 5, 6 and 9 in the agreed
form equity bridge schedule
Permitted Purpose means compliance with tax, accounting, regulatory or legal
requirements relating to the Seller’s Group
Policies has the meaning given to such term in paragraph 9.2 of Schedule 2
Proceedings has the meaning given to it in clause 22.3
Properties means the leasehold properties (excluding, for the avoidance of
doubt, the lease for the retail store on Stockton Street, San Francisco (data
room reference 3.1.3.1), details of which are set out in section 3 of the Data
Room, and Property shall be construed accordingly
Pre-contractual Statement has the meaning given in clause 14.2
Registered Company IPR means all Company IPR that has been registered by a
Target Group Company at the relevant intellectual property register (or which is
the subject of an application for registration by a Target Group Company)
Relevant Benefits means any benefits that are provided under a pension scheme
(as defined in section 150(1) of the Finance Act 2004)
Relevant Benefits Person means any present employee, officer or director of any
member of the Target Group
Relevant Claim means a claim by the Buyer under the Seller Warranties
Representative Member has the meaning given in paragraph 29.16 of Schedule 2
Related Undertaking means, in relation to any undertaking, any subsidiary or
holding company from time to time of that undertaking or any subsidiary from
time to time of any such holding company
Restricted Name means:
(a)
any name or names identical or confusingly similar to or including the words
"Ben Sherman"


8



--------------------------------------------------------------------------------




or any deliberate variation involving a colourable imitation of such words;
(b)
any trade or service mark, business name (including domain names and social
media account names) or logo used, and in each case which is comprised in the
Company IPR, or anything confusingly similar thereto; or

(c)
the name, image, likeness and signature of Ben Sherman (born Arthur Benjamin
Sugarman)

Retained Business means all businesses carried on by the Seller’s Group
(including those businesses carried on by the Seller’s Group through the branded
products of Tommy Bahama, Lilly Pulitzer, Lanier Clothes and Oxford Golf), but
excluding (for the avoidance of doubt) the Target Group Business
Sale Shares means the US Sale Shares and the UK Sale Shares
Schemes mean the People’s Pension and the Ben Sherman Group Ltd Group Personal
Pension Plan provided through Aviva for certain employees of the Target Group
Companies
Seller’s Audited Accounts means the publicly available annual audited financial
statements (Form 10-K) of the Seller filed with the Securities and Exchange
Commission of the United States of America
Seller’s Group means the Seller and each Related Undertaking of the Seller
(other than a Target Group Company) from time to time and Seller Group Company
means any of them
Seller Group Guarantees means those Guarantees provided by any member of the
Seller's Group as set out in Schedule 8
Seller Group Policies means all insurance policies purchased or maintained by
the Seller Group at any time before Completion for the benefit of Target Group
Companies
Seller Warranties means the warranties set out in Schedule 2 given by the Seller
to the Buyer, and Seller Warranty means any of them
Seller's Solicitors means Norton Rose Fulbright LLP, 3 More London Riverside,
London SE1 2AQ United Kingdom
Senior Employees means those persons listed in Schedule 7 and Senior Employee
means any one of them
Software means the computer software used by the Target Group, excluding third
party software accessed as a service


Specific Instructions has the meaning given to it in paragraph 2 in Part B of
Schedule 6
Stock Count means a count of the inventory of one or more Target Group Companies
by the Counting Service
Subsidiaries means the companies and undertakings specified in Part B of
Schedule 1 and Subsidiary means any of them
subsidiary means a subsidiary undertaking (as defined by section 1162 CA 2006)
or a subsidiary (as defined by section 1159 CA 2006) and in interpreting section
1159 CA 2006 for the purposes of this Agreement, a company is to be treated as a
member of a subsidiary even if its shares are registered in the name of (i) a
nominee; or (ii) any party holding security over those shares, or that secured
party's nominee
Target Group means the Companies and the Subsidiaries and Target Group Company
means

9



--------------------------------------------------------------------------------




any of them
Target Group Business means the business carried on by the Target Group as
described in the Information Memorandum in the section headed “Product Overview”
Target Working Capital Amount means £16,235,134
Tax or Taxation means all taxes, duties (including stamp duties), charges,
levies, imposts, contributions, withholdings or amounts in the nature thereof,
whenever and by whatever authority imposed and whether of the United Kingdom or
elsewhere (and including, without limitation, income, sales and use taxes and
employment-related tax withholdings payable to any municipality or state
government or the Internal Revenue Service or any other federal agency of the
United States), irrespective of the person to which any such taxes, duties,
charges, levies, imposts, contributions, withholdings or amounts are directly or
primarily chargeable, together with all interest, fines, penalties, surcharges
and charges incidental or relating to any of the foregoing
Taxation Authority means any taxation or other authority (whether within or
outside the United Kingdom) which seeks to determine liability for and/or
administers Taxation
Taxation Claim means a claim by the Buyer in respect of a breach of any of the
Tax Warranties
Taxation Deed means the taxation deed in the agreed form entered into between
the Seller and the Buyer and to be dated at Completion
Tax Warranties means the Seller Warranties set out in Part B of Schedule 2
TFEU means the Treaty on the Functioning of the European Union
Transaction Documents means this Agreement and all other documents in the agreed
form to be entered into at the same time as, or pursuant to, the terms of this
Agreement
Transitional Services Agreement means the transitional services agreement in the
agreed form to be entered into between the Seller’s Group and the Buyer’s Group
on the date hereof
UK Accounts means the audited annual report and financial statements of each UK
Target Group Company including notes to those financial statements and the
associated directors’ and auditor’s reports, for the financial year ended on the
Accounts Date
UK GAAP means the generally accepted accounting principles, standards and
practices of the United Kingdom, as in effect and applicable to a UK Target
Group Company
UK Sale Shares means the entire issued share capital of Ben Sherman Limited
UK Target Group Company means Ben Sherman Limited and its Subsidiaries
(excluding Ben Sherman Australia (Pty) Ltd), details of which are set out in
Schedule 1
US Credit Agreement means The Third Amended and Restated Credit Agreement dated
14 June 2012 as amended, varied or supplemented from time to time
US GAAP means the generally accepted accounting principles, standards and
practices of the United States of America, as in effect from time to time
US Sale Shares means 100% of the limited liability company interests in Ben
Sherman Clothing
VAT means value added tax, turnover tax, sales or corresponding Tax in any
jurisdiction (including in European Union member states)
Working Capital Statement means the working capital statement prepared as part
of the

10



--------------------------------------------------------------------------------




Completion Accounts, the form of which is set out in Part C of Schedule 6
1.2
In this Agreement, unless the context otherwise requires:

(a)
a document expressed to be in the agreed form means a document in a form which
has been agreed by the parties contemporaneously with or before the execution of
this Agreement and which has, for the purposes of identification, been signed or
initialled by them or on their behalf;

(b)
references to a clause or Schedule are to a clause of, or a schedule to, this
Agreement, references to this Agreement include its Schedules and references in
a Schedule or Part of a Schedule to a paragraph are to a paragraph of that
Schedule or that part of that Schedule;

(c)
references to this Agreement or any other document or to any specified provision
of this Agreement or any other document are to this Agreement, that document or
that provision as in force for the time being and as amended from time to time
in accordance with the terms of this Agreement or that document or, as the case
may be, with the agreement of the relevant parties;

(d)
with the exception of sections 1159 and 1162 CA 2006, references to any
enactment (meaning any statute (or part or section thereof) or statutory
provision or any other subordinate legislation or regulations made under any
such statute or statutory provision) shall be construed as references to:

(i)
any enactment which that enactment has directly or indirectly replaced (whether
with or without modification); and

(ii)
that enactment as re-enacted, replaced or modified from time to time, whether
before, on or after the date hereof,

provided that this clause 1.2(d) shall not subject any party to a greater burden
than that which would apply at the date of this Agreement;
(e)
words importing the singular include the plural and vice versa, words importing
a gender include every gender and references to persons include corporations,
partnerships and other unincorporated associations or bodies of persons;

(f)
the words herein, hereto, hereof and other similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement;

(g)
the contents table and the descriptive headings to clauses, schedules and
paragraphs are inserted for convenience only, have no legal effect and shall be
ignored in the interpretation of this Agreement;

(h)
the rule known as the ejusdem generis rule shall not apply and accordingly:

(i)
words introduced by the words and phrases such as "include", "including",
"other" and "in particular" shall not be given a restrictive meaning or limit
the generality of any preceding words or be construed as being limited to the
same class as the preceding words where a wider construction is possible; and

(ii)
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words;

(i)
references to costs and/or expenses incurred by the Buyer or the Target Group
Companies shall not include any amount in respect of VAT comprised in such costs
or expenses for which either that person or, if relevant, any other member of
the VAT group to which that person belongs, is entitled to credit as input tax;


11



--------------------------------------------------------------------------------




(j)
references to “£” shall be references to pounds sterling;

(k)
references in any Seller Warranty to any monetary sum expressed in pounds
sterling shall, where such sum is referable in whole or in part to a particular
jurisdiction, be deemed to be a reference to an equivalent amount in the local
currency of that jurisdiction translated at the Exchange Rate as at the date of
this Agreement;

(l)
where it is necessary to determine whether a monetary limit or threshold set out
in Schedule 5 has been reached or exceeded (as the case may be) and the value of
the Claim is expressed in a currency other than pounds sterling, the value of
such Claim shall be translated into pounds sterling by reference to the Exchange
Rate on the date that written notification is sent to the Seller in accordance
with paragraph 1.1 of Schedule 5 of the existence of such Claim or, if such day
is not a Business Day, on the Business Day immediately preceding such day;

(m)
references to any English legal term of any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates in that jurisdiction to the English legal
term;

(n)
references to a “section of the Data Room” shall mean the relevant section of
the Round 2 Data Room;

(o)
the cut-off date for inclusion of information in the Data Room is 23:59 one
Business Day prior to the Completion Date;

(p)
the parties hereby agree that the paragraphs set out in Schedule 13 shall have
effect from Completion; and

(q)
the Seller shall procure that the Designated Seller complies with its
obligations under this Agreement (including those pursuant to clause 3.1).

1.3
This Agreement incorporates the Schedules to it.

2
Agreement to sell the Sale Shares

2.1
The Seller shall, and shall procure that the Designated Seller shall, sell to
the Buyer and the Buyer (or, in respect of the US Sale Shares, its nominee)
shall purchase from the Seller and the Designated Seller the Sale Shares with
full title guarantee and free and clear from all Encumbrances.

2.2
Title to, beneficial ownership of and any risk attaching to the Sale Shares
shall pass on Completion and the Sale Shares shall be sold and purchased
together with all rights and benefits attached or accruing to them at
Completion.

2.3
The Buyer shall not be obliged to complete the purchase of any of the Sale
Shares unless the purchase of all the Sale Shares is completed simultaneously.

2.4
The Seller’s calculation of the Estimated Cash, the Estimated External Debt and
the Estimated Working Capital Amount has been prepared in accordance with the
principles set out in paragraph 2 of Part A of Schedule 6 and (in respect of the
Estimated Working Capital Amount) in accordance with Part C of Schedule 6.

2.5
In consideration for the payment by the Buyer of the Intra-Group Payable Debt
Amount, the Seller hereby assigns, conveys, transfers and delivers to the Buyer
all of the Seller’s Group’s right, title and interest in and to the Intra-Group
Payable Debt pursuant to the terms of the Deed of Intra-Group Payable Debt
Transfer, Acknowledgement and Waiver.

3
Consideration


12



--------------------------------------------------------------------------------




3.1
The consideration for the sale of the Sale Shares shall be the payment by the
Buyer to the Seller and the Designated Seller of the Final Purchase Price in
cash (free from all deductions, withholdings and set-off), which, subject to
clause 3.4 below, shall be allocated amongst the Seller and the Designated
Seller as follows:

Allocation proportion of Final Purchase Price
Seller                                    5%
Designated Seller                            95%
3.2
The Buyer shall pay the Initial Purchase Price to the Seller at Completion in
accordance with paragraph 3(a) of Schedule 4.

3.3
The Final Purchase Price shall be determined in accordance with clause 4 and
Schedule 6 and shall be the amount which results from taking the Enterprise
Value plus the Permitted Deductions and:

(a)
subtracting the sum of the Actual Net Debt Amount, the Intra-Group Payable Debt
Amount and the Intra-Group Non-Trading Payable Amount; and

(b)
either subtracting an amount equal to the difference between the Actual Working
Capital Amount and the Target Working Capital Amount (if the Actual Working
Capital Amount is less than the Target Working Capital Amount) or adding an
amount equal to the difference between the Actual Working Capital Amount and the
Target Working Capital Amount (if the Actual Working Capital Amount is greater
than the Target Working Capital Amount).

3.4
The allocation of the portion of the Final Purchase Price (and any other
relevant items) allocable to the purchase of Ben Sherman Clothing among the
assets of the Ben Sherman Clothing in accordance with Code Section 1060 and the
U.S. Treasury Regulations thereunder (and any similar provision of state or
local law, as appropriate) shall be made in accordance with the valuation
procedures set out in Schedule 9. Such allocation shall be set forth in Internal
Revenue Form 8594 and shall be binding upon the Buyer and the Seller, and each
party undertakes to the other that it shall (and the Buyer shall procure that
the Buyer’s Group shall) report, act and file all Tax returns in accordance with
such allocation. The Buyer and the Seller agree not to take any position on any
Tax return or in any action before any Taxation Authority that is inconsistent
with such allocation unless required to do so by applicable law and a final
determination (as defined in Section 1313 of the Code).

3.5
The consideration for the assignment of the Intra-Group Payable Debt shall be
the payment by the Buyer to the Seller of the Intra-Group Payable Debt Amount in
cash on Completion in accordance with paragraph 3(b) of Schedule 4.

3.6
The Seller agrees that £638,091 of the Final Purchase Price is deemed to have
been satisfied by an equal amount owed by the Seller's Group to the Target Group
being discharged, extinguished and satisfied in full pursuant to paragraph 4.1
of Schedule 4.

4
Completion Accounts and adjustments

4.1
The Completion Accounts shall be prepared and agreed (or otherwise determined)
and become final and binding on the parties in accordance with Schedule 6.

4.2
If the Actual Net Debt Amount is:

(a)
less than the Estimated Net Debt Amount, the Buyer shall pay to the Seller in
accordance with clause 4.4 a sum equal to the difference;

(b)
greater than the Estimated Net Debt Amount, the Seller shall pay to the Buyer in
accordance


13



--------------------------------------------------------------------------------




with clause 4.4 a sum equal to the difference; or
(c)
equal to the Estimated Net Debt Amount, no payment or further payment from the
Buyer to the Seller or from the Seller to the Buyer shall be made pursuant to
this clause 4.

4.3
If the Actual Working Capital Amount is:

(a)
less than the Estimated Working Capital Amount, the Seller shall pay to the
Buyer in accordance with clause 4.4 a sum equal to the difference;

(b)
greater than the Estimated Working Capital Amount, the Buyer shall pay to the
Seller in accordance with clause 4.4 a sum equal to the difference; or

(c)
equal to the Estimated Working Capital Amount, no payment or further payment
from the Buyer to the Seller or from the Seller to the Buyer shall be made
pursuant to this clause 4.

4.4
Each of the Seller and the Buyer acknowledges and agrees that any payments to be
made pursuant to this clause 4 shall be paid by way of electronic funds transfer
(into such account as each party shall notify the other in writing) on the
Completion Accounts Release Date.

4.5
Where any amount is paid to or from the Seller pursuant to this clause 4, to the
extent that such amount relates to a UK Target Group Company, such amount shall
be paid to or from the Seller on behalf of the Designated Seller.

5
Completion

Subject to the provisions of this Agreement, Completion shall take place at the
offices of the Seller’s Solicitors on the date of this Agreement when all of the
business set out in Schedule 4 shall be transacted.
6
Seller Warranties

6.1
The Seller warrants to the Buyer that each of the Seller Warranties is true and
accurate as at Completion.

6.2
In each Seller Warranty, where any statement is qualified as being made so far
as the Seller is aware or any similar expression, such statement shall be deemed
to refer to the actual knowledge or awareness of Thomas C. Chubb III, Scott
Grassmyer, Thomas E. Campbell, Suraj A. Palakshappa, Mark Maidment, Lindsay
Dunsmuir and Peter Lawley and in addition:

(a)
with regard to facts or circumstances, in respect of Ben Sherman Clothing only,
relating to paragraphs 24 (Officers and Employees) and 25 (Pensions) of Part A
of Schedule 2 only, Christine Cole;

(b)
with regard to facts or circumstances, in respect of each UK Target Group
Company only, relating to paragraph 24 (Officers and Employees) of Part A of
Schedule 2 only, Lara Leon-Cullen;

(c)
with regard to facts or circumstances relating to paragraphs 5 (Accounts), 6
(Divisional Packs), 7 (Recent Business), 8 (Assets) and 27 (Stock) of Part A of
Schedule 2 only, David Smith;

(d)
with regard to facts or circumstances relating to paragraph 22 (IT Systems) of
Part A of Schedule 2 only, Sinead Carbury,

(the Awareness Persons), it being acknowledged that:
(i)
the answers given by the Awareness Persons have been set out in detail in the


14



--------------------------------------------------------------------------------




Disclosure Letter;
(ii)
the Awareness Persons have made reasonable enquiries of each of the Senior
Employees for the purposes of disclosure against the Seller Warranties; and

(iii)
the Awareness Persons have confirmed in writing to the Seller’s Group that they
are not aware of any matter which would require further disclosure.

6.3
Each of the paragraphs in Schedule 2:

(a)
shall be construed as a separate and independent warranty; and

(b)
unless expressly provided in this Agreement, shall not be limited by reference
to any other paragraph in Schedule 2 and the Buyer shall have a separate claim
and right of action in respect of every breach of a Seller Warranty.

6.4
The Seller Warranties shall not in any respect be extinguished or affected by
Completion.

6.5
The provisions of Schedule 5 apply, to the extent set out therein, to limit the
liability of the Seller and the Designated Seller under this Agreement.

7
Buyer's Warranties

7.1
The Buyer warrants to the Seller that each of the Buyer's Warranties is true and
accurate as at Completion.

7.2
Each of the paragraphs in Schedule 3:

(a)
shall be construed as a separate and independent warranty; and

(b)
shall not be limited by reference to any other paragraph in Schedule 3 and the
Seller shall have a separate claim and right of action in respect of every
breach of a Buyer's Warranty.

7.3
The Buyer's Warranties shall not in any respect be extinguished or affected by
Completion.

8
Non-solicit, use of name and separation matters

8.1
Subject to clauses 8.2 and 8.3, the Seller undertakes to the Buyer that it shall
not, and shall procure that no Seller Group Company shall, without the prior
written consent of the Buyer (such consent not to be unreasonably withheld or
delayed), directly or indirectly whether by itself or through its employees or
agents or third parties, for a period of twelve months from Completion:

(e)
solicit;

(f)
endeavour to solicit away from any Target Group Company; or

(g)
offer employment to,

any Senior Employee (whether or not that person would commit any breach of their
contract of employment by reason of leaving the service of that Target Group
Company).
8.2
The restrictions in clause 8.1 shall not operate to prohibit any Seller Group
Company from publishing any bona fide public recruitment advertisement or
conducting any other public general recruitment campaign and recruiting any
Senior Employee who responds to such advertisement.

8.3
The Seller shall procure that prior to a Seller Group Company ceasing to be a
Related Undertaking of the Seller (a Divested Company), the Divested Company
shall provide either (a) a direct undertaking to the Buyer agreeing to comply
with its obligations pursuant to clause 8.1 (subject


15



--------------------------------------------------------------------------------




always to the terms of clause 8.2); or (b) a direct undertaking to the Seller
agreeing to comply with its obligations pursuant to clause 8.1 (subject always
to the terms of clause 8.2), notwithstanding that such Divested Company ceases
to be a Related Undertaking of the Seller. In circumstances where an undertaking
is only provided to the Seller, the Seller shall procure that the Buyer is given
the benefit of such undertaking pursuant to the Contracts (Rights of Third
Parties Act) 1999 or (to the extent lawful) any other legal or statutory right
or procedure which confers a benefit on third parties (being the Buyer).
8.4
While the restrictions in clause 8.1 are considered by the parties to be
reasonable in all the circumstances, it is agreed that if any of those
restrictions, by themselves or taken together, are adjudged to go beyond what is
reasonable in all the circumstances for the protection of the legitimate
interests of the Buyer or the Target Group Business but would be adjudged
reasonable if part or parts of their wording were deleted or amended or
qualified, or if the periods referred to were reduced or the range of services
or area dealt with were reduced in scope, then the relevant restriction or
restrictions shall apply with such modification or modifications as may be
necessary to make it or them valid and effective.

8.5
The Seller shall ensure that effective from Completion until 23.59 on 20 July
2015 (Policy Extension Period), the Target Group Companies shall continue to
have the benefit of the Seller’s stock throughput policy issued by CV Starr
(Pre-Completion Policy). Accordingly, the Seller shall (at the Buyer's cost):

(a)
at the Buyer's written request, make all necessary notifications and claims
under the Pre-Completion Policy in relation to events, acts or omissions that
occur after Completion (New Policy Claims);

(b)
in consultation with the Buyer, promptly take all reasonable steps to deal with
New Policy Claims (including such steps as the Buyer may reasonably request in
writing);

(c)
not settle any New Policy Claim without the prior written consent of the Buyer
(such consent not to be unreasonably withheld or delayed);

(d)
when permitted under the Pre-Completion Policy, at the Buyer's written request,
grant direct conduct of any New Policy Claim to the relevant Target Group
Company;

(e)
hold any monies received in respect of any New Policy Claim on trust for the
Buyer and pay any such monies to the Buyer, or at the Buyer's direction, to the
relevant Target Group Company, as soon as practicable, but in any event within
ten Business Days of receipt; and

(f)
when any New Policy Claim is being conducted by any Target Group Company
directly, provide all assistance, information and co‑operation as may be
reasonably requested in writing by it or by the insurers, claims handlers or
lawyers dealing with such claim.

8.6
Notwithstanding the provisions of clause 8.5, the Buyer acknowledges and agrees
(in respect of itself and on behalf of the Buyer’s Group) that:

(a)
under no circumstances shall the Seller’s Group have any obligation to amend,
vary or change the terms of the Pre-Completion Policy for the purposes of
complying with clause 8.5;

(b)
under no circumstances shall the Seller’s Group be required to take any action
or provide any information or other assistance which is in breach of, or
contrary to, the terms of the Pre-Completion Policy;

(c)
any action taken or any information or other assistance provided by (or
requested to be provided by) the Seller’s Group shall be subject to (and in
accordance with) the terms of the Pre-Completion Policy; and


16



--------------------------------------------------------------------------------




(d)
any monies received by the Seller’s Group in respect of a New Policy Claim shall
be paid to the Buyer (or as it may direct) only after taking into account any
deductible or excess (which shall be a Buyer’s cost) and less any Taxation
suffered (or reasonably estimated to be suffered) by the Seller’s Group on the
proceeds of such claims.

9
Post-Completion matters

Access to books and records
9.1
As at the date of this Agreement the Seller is a publicly listed corporation on
the New York Stock Exchange and the provisions of this clause 9 are therefore
included in furtherance of its obligations thereunder and for the purposes of
ensuring compliance with any other stock exchange requirements as may be
applicable to the Seller’s Group from time to time in consequence of any
subsequent or future listing or dual listing on any other stock exchange.

9.2
Accordingly, the Buyer undertakes to the Seller to preserve the Books and
Records of the Target Group for a period of six years after the transaction or
transactions to which such records relate and to ensure that at all times during
such period the Books and Records are stored in a safe and proper manner and
kept complete and up-to-date.

9.3
In the event that the Seller requires access to the Books and Records for a
Permitted Purpose, then for a period of six years from Completion the Buyer
shall procure that between the hours of 9:30 to 5:30 from Monday to Friday:

(a)
the Books and Records shall be:

(i)
accessible to the Seller and its appointed representatives via a website link or
other electronic access link (but only to the extent that such Books and Records
are held or stored in computerised or electronic form as at the Completion
Date); and

(ii)
open to physical inspection to the Seller and its authorised representatives on
the Seller giving not less than three Business Days prior written notice to the
Buyer; and

(b)
the Seller and its authorised representatives shall be entitled:

(i)
at the Seller’s cost, to take such copies (electronic or otherwise) of the Books
and Records as the Seller may reasonably require for the Permitted Purpose; and

(ii)
consult with designated employees of the Target Group (being the CEO, the COO
and Malcolm MacAulay who shall make relevant and appropriate enquiries of other
employees of the Target Group in order to respond to any information requests)
at his place of employment for the purpose of obtaining information in relation
to the Permitted Purpose relating to the period before Completion (provided
always that such request to consult with a relevant employee of the Target Group
is not unduly disruptive to the operation of the Target Group or would not
require the relevant employee to expend a material amount of his or her time
responding to the Seller’s enquiries unless adequately compensated by the
Seller).

9.4
The Seller shall procure that:

(a)
all books of account, records, documents and information (other than the Books
and Records) of any Target Group Company (in whatever form) relating to the
period before Completion that are retained by the Seller Group, if any (being
the Retained Information) are preserved for six years from the Completion Date;
and

(b)
on the Buyer giving not less than three Business Days prior written notice to
the Seller, the Buyer, each Target Group Company and their respective
representatives are permitted between the hours of 9:30 to 5:30 from Monday to
Friday to:


17



--------------------------------------------------------------------------------




(i)
have access to, and to take copies (at the Target Group Company's expense) of,
the Retained Information; and

(ii)
consult with designated employees of the Seller's Group (being the CEO, the CFO
and Controller, the General Counsel, the Deputy General Counsel, the Director of
Tax or the Senior Vice President of Human Resources, who shall make relevant and
appropriate enquiries of other employees of the Seller’s Group in order to
respond to any information requests) at his place of employment for the purpose
of obtaining information in relation to the operational procedures of any Target
Group Company relating to the period before Completion (provided always that
such request to consult with a designated employee of the Seller’s Group (A)
shall not apply to any claim made by the Buyer for breach of a Seller Warranty
or any other claim made against the Seller for breach of this Agreement; (B) is
not already subject to, or a right provided under, the terms of the Transitional
Services Agreement; (C) is made in writing to the General Counsel in the first
instance who shall coordinate such consultation; (D) is not unduly disruptive to
the operation of the Seller’s Group; or (E) would not require the relevant
designated employee to expend a material amount of his or her time responding to
the Buyer’s enquiries unless adequately compensated by the Buyer.

9.5
The Seller shall (and shall procure that its authorised representatives shall)
not disclose any Confidential Information of the Target Group Company which may
be obtained from any such inspection of the Books and Records (save where such
disclosure is required to be made by law or by the rules of any stock exchange
or any Governmental or Regulatory Body or court of competent jurisdiction to
which the Seller’s Group is subject).

Dealings with the Sale Shares while the Seller remains registered holder
9.6
The Seller hereby declares that for so long as it or the Designated Seller (as
the case may be) remains the registered holder of any of the Sale Shares after
Completion it will (or will procure that the Designated Seller shall):

(a)
hold the Sale Shares and the dividends and other distributions of profits or
surplus or other assets declared, paid or made in respect of them after
Completion and all rights arising out of or in connection with them after
Completion in trust for the Buyer and its successors in title; and

(b)
deal with and dispose of the Sale Shares and all such dividends, distributions
and rights as are described in this clause 9.6 as the Buyer or any such
successor may reasonably and lawfully direct.

9.7
The Seller hereby irrevocably appoints the Buyer as its lawful attorney with
full power (subject to paragraphs (d) to (f) of this clause 9.7) to exercise all
rights in relation to the UK Sale Shares and the US Sale Shares from Completion
to the day on which the Buyer or its nominee is entered in the register of
members as the holder of the UK Sale Shares and is admitted as the sole member
of Ben Sherman Clothing, including (but not limited to):

(a)
receiving notice of (and agreeing to short notice in respect of), attending and
voting at any general meeting of the members of the Companies, including
meetings of the members of any particular class of member, and all or any
adjournments of such meetings, or signing any resolution as registered holder of
the UK Sale Shares and/or the US Sale Shares;

(b)
completing and returning proxy cards, consents to short notice and any other
documents required to be signed by the registered holder of the UK Sale Shares
and/or the US Sale Shares; and

(c)
dealing with and giving directions as to any moneys, securities, benefits,
documents, notices or other communications (in whatever form) arising by right
of (or received in connection with the) the UK Sale Shares and/or the US Sale
Shares,


18



--------------------------------------------------------------------------------




provided that nothing in this power of attorney shall permit the Buyer:
(d)
to approve any resolution to re-register Ben Sherman Clothing or Ben Sherman
Limited as an unlimited company;

(e)
to commence any legal proceedings in the name of, or otherwise on behalf of, the
Seller; and

(f)
to commit the Seller to any liability or expense.

9.8
The parties furthermore agree that the Buyer shall take all reasonable steps to
as soon as reasonably practicable after Completion effect the entry of the Buyer
or its nominee into the register of members of Ben Sherman Limited and be
admitted as the sole member of Ben Sherman Clothing.

9.9
The power of attorney granted pursuant to clause 9.7 shall be irrevocable, save
with the consent of the Buyer, and is given by way of security to secure the
proprietary interest of the Buyer as the buyer of the UK Sale Shares and US Sale
Shares.

9.10
The Seller undertakes:

(a)
not to (and it shall procure that the Designated Seller shall not) exercise any
rights attaching to the UK Sale Shares or the US Sale Shares or otherwise
exercisable in the Seller’s or Designated Seller’s capacity as registered holder
of the UK Sale Shares or the US Sale Shares without the Buyer's prior written
consent;

(b)
to hold on trust for the Buyer all dividends and other distributions received by
the Seller or Designated Seller in respect of the UK Sale Shares or the US Sale
Shares and promptly notify the Buyer of anything received by the Seller or
Designated Seller in the Seller’s or Designated Seller’s capacity as registered
holder of the UK Sale Shares or the US Sale Shares;

(c)
to act promptly in accordance with the Buyer's instructions in relation to any
rights exercisable or anything received by the Seller or Designated Seller in
the Seller’s or Designated Seller’s capacity as registered holder of the UK Sale
Shares or the US Sale Shares; and

(d)
to ratify and confirm whatever the Buyer does or purports to do in good faith in
the exercise of any power conferred by the power of attorney granted pursuant to
clause 9.7.

9.11
The Seller and the Designated Seller declare that a person who deals with the
Buyer in good faith may accept a written statement signed by the Buyer to the
effect that the power of attorney granted pursuant to Clause 9.7 has not been
revoked as conclusive evidence of that fact.

Wrong Pockets
9.9
To the extent that any payment remittance intended for a Target Group Company is
received by the Seller’s Group after Completion from any customer, licensee or
distributer of the Target Group in respect of the operation of the Target Group
Business, the Seller will receive the same as trustee for the Buyer (on behalf
of the Target Group) and will account to the Buyer for the same as soon as
reasonably practicable and in any event within thirty days following such
receipt.

Payment undertaking
9.10
The parties acknowledge that in respect of any dispute or any amounts owed by
any party to the other under this Agreement or any other agreement referred to
herein, the court may apply a right of set-off where it considers it equitable
to do so.

10
Continuing effect of this Agreement


19



--------------------------------------------------------------------------------




All provisions of this Agreement shall so far as they are capable of being
performed or observed continue in full force and effect notwithstanding
Completion except in respect of those matters then already performed and
Completion shall not constitute a waiver of any party's rights in relation to
this Agreement.
11
Announcements or circulars

11.1
Subject to clause 11.2 no announcement, circular or communication (each an
Announcement) concerning the existence or content of this Agreement shall be
made by either party (or any Related Undertaking of that party) without the
prior written approval of the other party (such approval not to be unreasonably
withheld or delayed).

11.2
Clause 11.1 does not apply to any Announcement if, and to the extent that:

(a)
it is a joint announcement agreed in writing between the Seller and the Buyer;

(b)
it is required to be made under the terms of this Agreement;

(c)
such Announcement is limited to the following information set out in this
Agreement;

(i)
the names of the parties;

(ii)
the date;

(iii)
the purchase of the Sale Shares;

(d)
it is required to be made by law or by the rules of any stock exchange or any
Governmental or Regulatory Body or court of competent jurisdiction to which the
party making the Announcement is subject, provided that any Announcement shall,
so far as is practicable, be made after consultation with the other party, after
taking into account its reasonable requirements regarding the content, timing
and manner of despatch of the Announcement in question; or

(e)
the Seller is required to file a Form 8-K and a copy of this Agreement with the
Securities and Exchange Commission of the United States of America.

12
Confidential information

12.1
Subject to clause 12.2, each party agrees with the other that it shall:

(a)
keep confidential any information regarding the other party (or any Related
Undertaking of that party) which is not in the public domain;

(b)
keep confidential the terms of this Agreement and each Transaction Document, and
the negotiations leading up to this Agreement; and

(c)
not use for its own business purposes or disclose to any third party any such
information as is referred to in clause (a) without the prior written consent of
the other party.

12.2
The Seller agrees that it will and will procure that each Seller Group Company
will keep confidential any Confidential Information.

12.3
Clause 12.1 and 12.2 shall not apply to:

(a)
the disclosure of information to the extent required to be disclosed by law;

(b)
the disclosure of information by the Seller to any other Seller Group Company
(provided that the Seller shall notify such Seller Group Company of the
confidentiality obligations in


20



--------------------------------------------------------------------------------




clause 12.1 and the Seller shall be liable for any breach of clause 12.1 by such
Seller Group Company);
(c)
the disclosure of information by the Buyer to any other Buyer Group Company or
investor in or lender to any Buyer Group Company (provided that the Buyer shall
notify such person of the confidentiality obligations in clause 12.1 and the
Buyer shall be liable for any breach of clause 12.1 by such person);

(d)
the disclosure of information to the extent required by any Governmental or
Regulatory Body or any Taxation Authority to which that party (or any Seller
Group Company) is subject;

(e)
information disclosed specifically in connection with any legal proceedings
brought by any of the parties hereto (or any Seller Group Company) against any
other party where the disclosure of the said information is required for such
purpose;

(f)
information which is or becomes within the public domain (otherwise than as a
result of a breach of this clause 12);

(g)
any Announcement issued in accordance with clause 11; or

(h)
any disclosure to the professional advisers, auditors or bankers of either party
(or any Seller Group Company) where such advisers would need to know the same in
order to carry out their duties or functions and provided that the relevant
disclosing party shall procure that such persons shall keep any such information
confidential.

13
Releases and waivers

13.1
No neglect, delay or indulgence by any party in enforcing any provision of this
Agreement shall be construed as a waiver and no single or partial exercise of
any rights or remedy of any party under this Agreement will affect or restrict
the further exercise or enforcement of any such right or remedy.

13.2
The liability of any party under this Agreement may, in whole or in part, be
released, compounded or compromised and if another party shall give time or
indulgence to the person under such liability, this will in no way prejudice or
affect that party's rights against any other person under the same or similar
liability.

14
Entire agreement

14.1
Each party acknowledges and agrees that:

(a)
the Transaction Documents supersede any prior discussions, understandings and
agreements between the parties concerning their subject matter and constitute
the whole and only agreement and understanding between the parties in connection
with the sale and purchase of the Sale Shares and the other matters described in
them;

(b)
it has not entered into the Transaction Documents or any of them in reliance on
any Pre-contractual Statement which is not expressly set out in such documents
(or any of them) and, to the extent that any Pre-contractual Statement was made
or given and is not expressly set out in such documents (or any of them), it
irrevocably and unconditionally waives any claims, rights or remedies which it
may otherwise have in relation thereto;

(c)
it has no right of action or other remedy whatsoever against any other party
arising out of or in connection with any Pre-contractual Statement not expressly
set out in the Transaction Documents (or any of them); and

(d)
for the avoidance of doubt, the only rights and remedies available to any party
in connection with this Agreement, save for equitable relief, are damages for
breach of contract and no party has any right to rescind this Agreement for
negligent or innocent misrepresentation or


21



--------------------------------------------------------------------------------




otherwise,
provided always that this clause 14.1 shall not exclude or limit any liability
or any right which any party may have as a result of any fraudulent act,
fraudulent omission or fraudulent Pre-contractual Statement.
14.2
For the purposes of clause 14.1, Pre-contractual Statement means any agreement,
undertaking, representation, warranty, promise, assurance or arrangement of any
nature whatsoever (whether or not in writing, whether express or implied and
whether or not in draft form) made or given by any person at any time prior to
the execution of this Agreement in connection with the sale and purchase of the
Sale Shares or the other matters described in the Transaction Documents.

14.3
Without prejudice to the provisions of clause 14.1 and save in the case of any
fraudulent act, fraudulent omission or fraudulent Pre-contractual Statement on
the part of the Seller, it is acknowledged and agreed that the Seller is
providing no warranties to the Buyer other than the Seller Warranties, and that
no warranties, representations or other comfort whatsoever have been provided to
the Buyer in relation to (a) any information about the Target Group Business
provided to the Buyer by or on behalf of the Seller in the Information
Memorandum; (b) the contents of the Data Room; (c) any questions answered by the
Seller in response to questions raised by the Buyer or its advisers as part of
the Buyer's due diligence process; or (d) any management presentation or other
formal or informal meetings, communication or correspondence between the Buyer,
the Seller and any Seller Group Company, all such information or answers in
respect of any of the foregoing constituting Pre-contractual Statements.

15
Alterations

No purported alteration of this Agreement shall be effective unless it is in
writing, refers to this Agreement and is duly executed by each of the parties
hereto.
16
Severability and set-off

16.1
Each provision of this Agreement is severable and distinct from the others. The
parties intend that every such provision shall be and remain valid and
enforceable to the fullest extent permitted by law. If any such provision is or
at any time becomes to any extent invalid, illegal or unenforceable under any
enactment or rule of law, it shall to that extent be deemed not to form part of
this Agreement but (except to that extent in the case of that provision) it and
all other provisions of this Agreement shall continue in full force and effect
and their validity, legality and enforceability shall not be thereby affected or
impaired, provided that the operation of this clause 16.1 would not negate the
commercial intent and purpose of the parties under this Agreement.

16.2
If any provision of this Agreement is illegal or unenforceable as a result of
any time period being stated to endure for a period in excess of that permitted
by a regulatory authority, that provision shall take effect with a time period
that is acceptable to the relevant regulatory authority subject to it not
negating the commercial intent of the parties under this Agreement.

16.3
Save as provided in clause 9.13, a party shall not be entitled to set off any
sum due from it to the other party against any sum due from the other party to
it under or in relation to this Agreement.

17
Counterparts

This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, each of which so executed and delivered will be an
original, but all the counterparts will together constitute one and the same
agreement.
18
Payment of costs

18.1
Each party shall be responsible for its respective legal and other costs
incurred in relation to the


22



--------------------------------------------------------------------------------




negotiation, preparation and completion of this Agreement and all other
Transaction Documents.
18.2
The Buyer shall be responsible for the cost of all stamp duty, stamp duty
reserve tax, stamp duty land tax and any other similar duty or levy or Taxation
which may arise in any jurisdiction from the execution and performance by it of
this Agreement and the Transaction Documents and/or the transfer of the Sale
Shares to the Buyer.

19
Successors and assigns

19.1
This Agreement shall be binding on and shall enure for the benefit of the
successors in title of each party.

19.2
Save as provided in clause 19.3 none of the parties shall, and none of the
parties shall purport to, assign, transfer, charge or otherwise deal with all or
any of its rights or obligations under this Agreement nor grant, declare, create
or dispose of any right or interest in this Agreement without the prior written
consent of the other.

19.3
The benefit of this Agreement shall be freely assignable by the Seller to any
Related Undertaking of the Seller provided that if such assignee shall cease to
be a Related Undertaking of the Seller the benefit shall be re-assigned to the
assignor or any other Related Undertaking of the Seller prior to such cessation
and, until such re-assignment becomes effective, such rights shall cease to be
enforceable.

19.4
The benefit of this Agreement (including, for the avoidance of doubt, the Seller
Warranties, the benefit of the non-solicit undertaking at clause 8.1 and the
right to access the Retained Information at clause 9.4) shall be freely
assignable by the Buyer to:

(a)
any Related Undertaking;

(b)
any bank, financial institution or lender by way of security in accordance with
the Buyer's financing arrangements; and

(c)
any purchaser of any Target Group Company or any material assets of any Target
Group Company.

19.5
If there is an assignment pursuant to clause 19.3 or clause 19.4 (as the case
may be):

(a)
all references in this Agreement to the Seller or the Buyer shall be deemed to
include its permitted assigns;

(b)
neither the Buyer's nor the Seller's liability under this Agreement shall be any
greater than it would otherwise have been had no such assignment taken place;

(c)
the Buyer or the Seller may discharge its obligations under this Agreement to
the assignor once it has received written notice of the assignment; and

(d)
the assignee may enforce the benefit of this Agreement as if it were a party to
it, but the Buyer or the Seller shall remain liable for its obligations under
this Agreement.

20
Contracts (Rights of Third Parties) Act 1999

20.1
Save as provided in clause 20.2, a person who is not a party to this Agreement
has no right under the Contracts (Rights of Third Parties) Act 1999 to enforce
any of its terms.

20.2
The parties agree that certain provisions of this Agreement (including, for the
avoidance of doubt, the provisions set out at clause 19) confer a benefit on
third parties and are intended to benefit, and be enforceable by, such persons
in their own right under the Contracts (Rights of Third Parties) Act 1999.
Notwithstanding the foregoing, under no circumstances shall any consent be
required


23



--------------------------------------------------------------------------------




from any such person for the termination, rescission, amendment or variation of
this Agreement, whether or not such termination, rescission, amendment or
variation effects or extinguishes any such benefit or right.
21
Notices

21.1
A notice or other communication given under or in connection with this Agreement
(Notice) shall be:

(a)
in writing;

(b)
in the English language; and

(c)
sent by the Permitted Method to the Notified Address.

21.2
The Permitted Method means any of the methods set out in the first column below,
the second column setting out the date on which a Notice given by such Permitted
Method shall be deemed to be given provided the Notice is properly addressed and
sent in full to the Notified Address:

Permitted Method
Date on which Notice deemed given
Personal delivery or courier
When left at the Notified Address



21.3
The Notified Address of each of the parties is as set out below:

Party
Address
Email
Marked for the attention of:


Buyer
As set out at the beginning of this Agreement
m.macaulay@gordonbrotherseurope.com
Malcolm MacAulay




zachary.sigel@nb.com
Zachary Sigel
Seller
As set out at the beginning of this Agreement
generalcounsel@oxfordinc.com
General Counsel



or such other Notified Address as any of the parties may, by written notice to
the other parties, substitute for their Notified Address set out above.
22
Applicable law and submission to jurisdiction

22.1
This Agreement and any non-contractual obligations connected with it shall be
governed by and construed in accordance with English law.

22.2
The parties irrevocably agree that all disputes arising under or in connection
with this Agreement, or in connection with the negotiation, existence, legal
validity, enforceability or termination of this Agreement, regardless of whether
the same shall be regarded as contractual claims or not, shall be exclusively
governed by and determined only in accordance with English law.


24



--------------------------------------------------------------------------------




22.3
The parties irrevocably agree that the courts of England and Wales are to have
exclusive jurisdiction, and that no other court is to have jurisdiction to:

(a)
determine any claim, dispute or difference arising under or in connection with
this Agreement, any non-contractual obligations connected with it, or in
connection with the negotiation, existence, legal validity, enforceability or
termination of this Agreement, whether the alleged liability shall arise under
the law of England and Wales or under the law of some other country and
regardless of whether a particular cause of action may successfully be brought
in the English courts (Proceedings); or

(b)
grant interim remedies, or other provisional or protective relief.

22.4
The parties submit to the exclusive jurisdiction of such courts and accordingly
any Proceedings may be brought against the parties or any of them or any of
their respective assets in such courts.

IN WITNESS WHEREOF the parties have executed this Agreement as a deed on the
date first mentioned.
Schedule 1
Information about the Group
Part A – The Companies
Name
Ben Sherman Clothing LLC
Date and place of organisation
Originally incorporated as a Georgia corporation on August 12, 1994. Converted
from a corporation to a limited liability company under the laws of the State of
Georgia on January 29, 2010
Georgia SOS Control number
10007189
Principal Place of Business
999 Peachtree Street, N.E., Suite 688, Atlanta, Georgia 30309
Registered agent
CT Corporation System
1201 Peachtree Street, Suite 1240
Atlanta, Georgia 30361
Member
Oxford Industries, Inc. owns 100%
Officers
Thomas C. Chubb III (President), Thomas E. Campbell (Vice President and
Assistant Secretary), K. Scott Grassmyer (Vice President), Anne M. Shoemaker
(Vice President and Treasurer), Suraj A. Palakshappa (Secretary), Mary Margaret
Heaton (Assistant Secretary), Marianna M. Carden (Assistant Treasurer), Cynthia
W. Murchland (Assistant Treasurer)








25



--------------------------------------------------------------------------------




Name
Ben Sherman Limited
Date and place of incorporation
19 May 2000 - England
Registered number
03998077
Registered office
2 Eyre Street Hill, Clerkenwell, London EC1R 5ET
Issued share capital
334333 shares comprising:
67667 Ordinary Shares
214619 Ordinary A Shares
52047 Ordinary B Shares
Shareholder(s)
Oxford Industries (UK3) Limited
Directors
Thomas Chubb III, Lindsay Dunsmuir, Peter Lawley, Mark Maidment




26



--------------------------------------------------------------------------------






Part B – The Subsidiaries








Name
Ben Sherman Group Limited
Date and place of incorporation
09 March 2013 – Northern Ireland
Registered number
NI027297
Registered office
20 Portadown Road, Lurgan, Co. Armagh, BT66 8RE
Issued share capital
832104 Ordinary Shares fully paid
Shareholder(s)
Ben Sherman Limited
Directors
Thomas Chubb III, Lindsay Dunsmuir, Peter Lawley, Mark Maidment







Name
Textile Caledonia Investments Limited
Date and place of incorporation
2 June 1999 - Scotland
Registered number
SC196779
Registered office
C/O Maclay Murray & Spens, 151 St Vincent Street, Glasgow,
G2 5NJ
Issued share capital
10000 Ordinary Shares
Shareholder(s)
Ben Sherman Limited
Directors
Thomas Chubb III, Lindsay Dunsmuir, Peter Lawley, Mark Maidment







Name
Sherman Cooper Marketing Limited
Date and place of incorporation
24 September 1996 – England
Registered number
03254173
Registered office
2 Eyre Street Hill, Clerkenwell, London EC1R 5ET
Issued share capital
100 Ordinary Shares fully paid
Shareholder(s)
Ben Sherman Group Limited
Directors
Thomas Chubb III, Lindsay Dunsmuir, Peter Lawley, Mark Maidment
Secretary
Elizabeth Cook


27



--------------------------------------------------------------------------------




Name
Rodeo International Limited
Date and place of incorporation
24 May 1982 - England
Registered number
01637701
Registered office
2 Eyre Street Hill, Clerkenwell, London EC1R 5ET
Issued share capital
100,000 Ordinary Shares fully paid
Shareholder(s)
Ben Sherman Group Limited
Directors
Thomas Chubb III, Lindsay Dunsmuir, Peter Lawley, Mark Maidment



Name
Ben Sherman (Australia) Pty Limited
Date and place of incorporation
26 August 1988 – New South Wales, Australia
Registered number
084 077 154
Registered office
Level 4, 191 Clarence Street, Sydney, 2000, NSW
Issued share capital
2 Ordinary Shares fully paid
Shareholder(s)
Ben Sherman Group Limited (fka Sherman Cooper Limited)
Directors
Norman Abeshouse, Lindsay Dunsmuir
Secretary
Norman Abeshouse





Name
Ben Sherman Group (India) Private Limited
Date and place of incorporation
26 June 2015, Chennai
Registered number
U74999TN2015ftc101144
Registered office
6/7, II Floor, Sadasivam Iyer St, Gopalapuram, Chennai 6000086, Tamil Nadu,
India
Issued share capital
1,000 Ordinary Shares fully paid
Shareholder(s)
999 shares, 100 rupees per share, owned by Ben Sherman Group Limited and 1
share, 100 rupees per share, owned by Elspeth Pereira
Directors
Lindsay Dunsmuir, Julia Finch, Elspeth Pereira








28



--------------------------------------------------------------------------------




Schedule 2    
Seller Warranties
Part A
1
The Sale Shares

1.1
The Seller is the sole member of Ben Sherman Clothing and the sole legal and
beneficial owner of the US Sale Shares.

1.2
The Designated Seller is the sole legal and beneficial owner of the UK Sale
Shares.

1.3
The UK Sale Shares constitute the entire issued and allotted share capital of
Ben Sherman Limited and are fully paid up.

1.4
The US Sale Shares constitute 100% of the limited liability company interests of
Ben Sherman Clothing. There is no issued or outstanding Capital Stock in Ben
Sherman Clothing other than the Seller’s membership interests being sold hereby
to the Buyer.

1.5
There is no Encumbrance on, over or affecting the Sale Shares and there is no
agreement or commitment to give or create any Encumbrance on or over the Sale
Shares and, so far as the Seller is aware, no person has claimed to be entitled
to any such things, save for any Encumbrances that will be released
automatically upon Completion and as further detailed in the Disclosure Letter.

1.6
No person has any right (whether contingent or otherwise) to require Ben Sherman
Limited:

(a)
to allot, or grant rights to subscribe for, shares in Ben Sherman Limited; or

(b)
to convert any existing securities into, or to issue securities that have rights
to convert into, shares in Ben Sherman Limited,

and, so far as the Seller is aware, no person has claimed to be entitled to any
of such things.
1.7
No person has any right (whether contingent or otherwise) to require Ben Sherman
Clothing to grant any rights to subscribe for a limited liability company or
membership interest in Ben Sherman Clothing and, so far as the Seller is aware,
no person has claimed to be entitled to any such thing.

2
Powers and obligations of the Seller

2.1
The Seller and the Designated Seller each has the right, power and authority and
has taken all action necessary to execute and deliver, and to exercise its
rights and perform its obligations under, this Agreement and the Transaction
Documents.

2.2
This Agreement constitutes, and the other Transaction Documents to be executed
by the Seller and the Designated Seller will, when executed, constitute legal,
valid and binding obligations of the Seller and the Designated Seller (as the
case may be) in accordance with their respective terms.

2.3
The execution and delivery of, and the performance of obligations under and
compliance with the provisions of, this Agreement and the Transaction Documents
by the Seller and the Designated Seller will not result in a violation of any
provision of the instrument of incorporation of the Seller or the Designated
Seller or a breach of or a default under any instrument or agreement to which
the Seller or the Designated Seller is a party. The execution and delivery of,
and the performance of obligations under and compliance with the provisions of,
this Agreement and the Transaction Documents by the Seller and the Designated
Seller will not result in any breach of any law or regulation in any
jurisdiction having the form of law or of any order, judgment or decree of any
court or governmental agency by which it is bound.


29



--------------------------------------------------------------------------------




2.4
No consent, authorisation, licence or approval of or notice to the Seller’s
shareholders or Designated Seller’s shareholders or any governmental,
administrative, judicial or regulatory body, authority or organisation is
required to authorise the execution, delivery, validity or admissibility in
evidence of this Agreement or the Transaction Documents or the performance by
the Seller or the Designated Seller of its obligations under this Agreement or
the Transaction Documents.

3
Constitution and structure of the Group

3.1
The information set out in Schedule 1 is complete and accurate.

3.2
The Subsidiaries are the only subsidiaries of Ben Sherman Limited.

3.3
The entire issued share capital (or equivalent or similar equity interests) of
each Subsidiary of Ben Sherman Limited is legally and beneficially held by it
free from any Encumbrances (other than pursuant to the Barclays Debt) and the
shares of each such Subsidiary are held with all rights now or hereafter
attaching to them and such shares are fully paid.

3.4
No person has any right (whether contingent or otherwise) to require any Target
Group Company:

(a)
to allot, or grant rights to subscribe for, shares in such Target Group Company;
or

(b)
to convert any existing securities into, or to issue securities that have rights
to convert into, shares in any such Target Group Company,

and, so far as the Seller is aware, no person has claimed to be entitled to any
of such things.
3.5
Save in respect of the Subsidiaries, no Target Group Company:

(a)
is the legal or beneficial owner of; and/or

(b)
has agreed to acquire,

any shares, securities or other interests in any other company, undertaking,
partnership, joint venture, consortium or unincorporated association and (other
than Ben Sherman Group Limited and Ben Sherman Clothing) no Target Group Company
has or has agreed to establish any branch or place of business outside the
jurisdiction of its incorporation.
3.6
Ben Sherman Clothing is qualified or registered as a foreign corporation to
transact business under the laws of each jurisdiction where the nature of its
activities or the location of the properties owned or leased by it requires such
qualification or registration, except for any failure that would not have a
material adverse effect on Ben Sherman Clothing.

3.7
Copies of the up-to-date articles of association (or equivalent constitutional
documents) of each Target Group Company are contained in the Data Room and are
complete and accurate.

4
Compliance with legal requirements

4.1
Each Target Group Company is conducting and has conducted its business in all
material respects in accordance with all applicable laws and legally binding
regulations of the jurisdiction in which such Target Group Company was
incorporated and there is no violation of, or default with respect to, any
statute, regulation, order, decree or judgement of any court or any government
agency governing the business of each respective Target Group Company which may
have an adverse effect in any material respect upon the assets or business of
each respective Target Group Company.

4.2
All registers and minute books required by law to be kept by each Target Group
Company have been properly written up and contain a record of the matters which
are required by applicable law to be recorded in them, and no Target Group
Company has received any application or request


30



--------------------------------------------------------------------------------




for rectification of its statutory registers or any other notice or allegation
that any of them is incorrect and, so far as the Seller is aware, there are no
circumstances which are likely to give rise to such a notice or allegation.
4.3
All returns, resolutions and other documents required by applicable law to be
delivered by each Target Group Company to the appropriate government or
regulatory body, authorities or agency within the last three years prior to
Completion have been duly properly made and delivered.

4.4
The Companies hold all the necessary licences, consents, approvals, permissions
and permits and authorisations necessary for the operation of the Target Group
Business in the places and in the manner in which the Target Group Business is
now carried on (together the Authorities).

4.5
All of the Authorities are in full force and effect and have been complied with
by each Target Group Company in all material respects.

4.6
So far as the Seller is aware, there are no circumstances which exist that mean
any of the Authorities will be suspended, cancelled, revoked or not renewed, in
whole or in part.

4.7
No Target Group Company has been notified in writing that any investigation or
enquiry in respect of its affairs or any of the Authorities is being or has been
conducted by any government or regulatory body and, so far as the Seller is
aware, there are no circumstances which currently exist that are likely to give
rise to any such investigation or enquiry.

5
Accounts

5.1
The UK Accounts:

(a)
show a true and fair view of the assets and liabilities and of the state of
affairs and the financial position of each UK Target Group Company as at the
Accounts Date; and

(b)
show a true and fair view of the profits/losses of each UK Target Group Company
for the financial year ended on the Accounts Date;

(c)
include a provision for all bad and doubtful debts, where such provision is
required to be made in accordance with UK GAAP; and

(d)
comply with the requirements of the Companies Act 2006, the Companies Act 1985,
the Companies Consolidation (Consequential Provisions) Act 1985 and the
Companies Act 1989.

5.2
The UK Accounts have been properly prepared in accordance with statutory
requirements and UK GAAP.

5.3
Save as Disclosed, the bases and policies of accounting adopted for the purpose
of preparing the UK Accounts for each UK Target Group Company are the same in
all material respects as those adopted for the purpose of preparing the audited
accounts of that UK Target Group Company for the three preceding accounting
periods.

5.4
The accounting records of each Target Group Company are in its or the Seller’s
possession or control and have, in all material respects, been properly kept and
reflect the matters that are required by law to be reflected in those records.

5.5
Ben Sherman Clothing is not required by applicable law to prepare annual audited
financial statements.

6
Divisional Packs

Having regard to the purpose for which the Divisional Packs were prepared and
the fact that the

31



--------------------------------------------------------------------------------




Divisional Packs have not been (and were not required to be) audited or prepared
on a statutory basis, save as described in the Disclosure Letter at paragraph
[∙], the Divisional Packs:
(a)
do not materially overstate the assets or materially understate the liabilities
and do not materially overstate the profits or materially understate the losses
of the Target Group in respect of the period to which they relate;

(b)
have been prepared with reasonable skill and care using accounting policies,
practices and principles which are consistent with those used in preparing the
Divisional Packs and US GAAP for the preceding 3 years; and

(c)
reflect with reasonable accuracy the financial position of the Target Group as
at the date to which they have been prepared.

7
Recent Business

7.1
Since the Accounts Date:

(a)
there has been no material adverse change in the financial or trading position
of any Target Group Company excluding any material adverse change arising as a
result of any matter or event (or series of related matters or events) which is
a matter or event:

(i)
generally affecting the economy of any jurisdiction or business sector in which
the Target Group Business operates; and

(ii)
which has a reasonably proportionate impact on the Target Group Business as
compared with the impact such matter or event has on similar companies operating
in the same jurisdiction or business sector as the Target Group Business;

(b)
each Target Group Company has carried on its business in the ordinary and usual
course and without any material alteration in the nature, scope or manner of
such business;

(c)
save as Disclosed at paragraph [∙] of the Disclosure Letter or otherwise
reflected in the Divisional Packs, no dividend or other distribution of capital
or income has been declared, made or paid by a Target Group Company;

(d)
except for those representing the ordinary and usual business of an annual
general meeting, no other resolution of a Target Group Company's shareholders
has been passed which is required to be filed at Companies House that has not
been filed;

(e)
no Target Group Company has made any change to its accounting policies or
practices used in the UK Accounts;

(f)
no Target Group Company has made any change in its accounting reference period;

(g)
no Target Group Company has created, allotted, issued, redeemed, purchased,
reduced or repaid nor has it agreed to create, allot, issue, redeem, purchase,
reduce or repay any of its share or loan capital;

(h)
no Target Group Company has repaid, redenominated, redeemed or purchased any of
its share capital or loan capital or agreed to do so or reduced its share
capital.

7.2
Since 31 January 2015:

(a)
save as Disclosed at paragraph [∙] in the Disclosure Letter or as otherwise
Disclosed in the Divisional Packs since 31 January 2015, no Target Group Company
has:

(i)
acquired or agreed to acquire any asset otherwise than in the ordinary course of


32



--------------------------------------------------------------------------------




trading or, in the case of an individual asset for a consideration of more than
£50,000 in aggregate;
(ii)
disposed of or agreed to dispose any asset otherwise than in the ordinary course
of trading or, in the case of an individual asset for a consideration of more
than £50,000 in aggregate;

(iii)
assumed or incurred, or agreed to assume or incur any liability for capital
expenditure otherwise than in the ordinary and usual course of trading;

(iv)
assumed or incurred, or agreed to assume or incur any individual item of capital
expenditure in an amount in excess of £50,000, save as Disclosed; or

(v)
entered into a legally binding commitment to do any of the matters set out in
paragraphs (i) to (iv) above;

(b)
save as Disclosed, no Target Group Company has lent any sum in the nature of
borrowings other than intra-group otherwise than in the ordinary and usual
course of business;

(c)
save as Disclosed, each Target Group Company has paid its third party creditors
in the ordinary course of business and in accordance with the usual terms and in
accordance with past practice in all material respects; and

(d)
the balance sheet in the Divisional Packs for each month since 31 January 2015
include an appropriate provision for bad debts as at the date of the Divisional
Pack.

8
Assets

8.1
Those assets included in the asset register included in section
11.11.1.3.21.1.1.2 of the Data Room (Asset Register) are:

(a)
legally and beneficially owned by a member of the Target Group free from any
Encumbrance; and

(b)
not held subject to any agreement for lease, hire, hire purchase or sale on
conditional or deferred terms.

8.2
In respect of any assets included in the Assets Register which are held under
any agreement for lease, hire, hire purchase or sale on conditional or deferred
terms, each relevant Target Group Company has complied with the terms of such
agreements in all material respects.

8.3
Save as Disclosed, the assets (other than the Company IPR, the Licenced IPR and
the Property or other real property asset) owned or leased by the Target Group
comprise all of the material non-real property assets necessary for the
continuation of the business of each Target Group Company as carried on at the
date of this Agreement and all of the assets owned by a Target Group Company or
in respect of which a Target Group Company has a right of use which are capable
of possession are in the possession or under the control of that Target Group
Company.

9
Insurance

9.1
Each Target Group Company has effected all insurances required by law to be
effected by it and such insurance covers risks normally covered by insurance by
companies operating the type of business operated by the Target Group Company.

9.2
A list of all current insurance policies (the Policies) in respect of which each
Target Group Company has an interest is contained in the Data Room and set out
the full details of the name of the insurer, the level of cover, any applicable
excess, and the relevant policy number(s). In respect of each such Policy:


33



--------------------------------------------------------------------------------




(a)
it is currently in force and effect and, so far as the Seller is aware, there
are no circumstances which are likely to make any such Policy void or voidable;

(b)
no insurer has disputed or given any indication that it intends to dispute the
validity of any such Policy on any ground;

(c)
all premiums in relation to each Policy has been duly paid when they were due
and there are no outstanding premium due; and

(d)
there has been no material breach of the terms, conditions and warranties of any
of the Policies by a Target Group Company that would entitle the insurers to
decline to pay all or any part of any claim made under the Policies or to
terminate any Policy.

9.3
Each Target Group Company has, so far as the Seller is aware, complied with all
applicable laws in relation to its current Policies, including the requirements
to provide and retain evidence of insurances.

10
Insurance claims

10.1
Save as set out in the Disclosure Letter, there has been no insurance claim by
any Target Group Company within the three years prior to the Completion Date.

10.2
No individual or related insurance claim for an amount in excess of £50,000 is
outstanding under any of the insurance policies referred to in paragraph 9.1
and, so far as the Seller is aware, there are no circumstances which are
reasonably likely to give rise to any insurance claim.

11
Guarantees and indemnities

Save as Disclosed, there are no outstanding obligations or liabilities (whether
actual or contingent, ascertained or unascertained in quantum, disputed or
undisputed) under any guarantee, indemnity, security, bond, letter of comfort or
other equivalent obligation or other commitment in respect of any obligations or
liabilities of any third party given by, or for the benefit of, any Target Group
Company.
12
Indebtedness

12.1
Details of all external bank financings, borrowings (or agreement to create
borrowings) and recorded security interests in respect thereof of any Target
Group Company which are currently outstanding are contained in the Data Room at
Section [2 (Indebtedness)] or described in the Disclosure Letter. No Target
Group Company has repaid any borrowing in advance of its stated maturity
otherwise than in the ordinary course of its business and, in respect of
borrowings Disclosed, the relevant Target Group Company has not exceeded any
limitation on its borrowing contained in its articles of association or in any
debenture or loan stock deed or other instrument.

12.2
The Target Group Company is not in default under the terms of any borrowing
referred to in paragraph 12.1.

12.3
No Target Group Company has engaged in any borrowing or financing not required
to be reflected in its statutory accounts.

12.4
There is no mortgage, charge, pledge, lien, assignment, hypothecation or
security interest or any other security agreement or arrangement, or any
agreement or arrangement to create the same (other than retention of title
claims arising in the ordinary course of trading pursuant to the contracts and
arrangements disclosed in Sections 3,4, 5 and 6 of the Data Room or other than a
lien arising by operation of law or statute in the ordinary course of trading)
over or affecting the whole or any part of the undertaking or assets of any
Target Group Company.


34



--------------------------------------------------------------------------------




13
Debts

13.1
No Target Group Company has factored, sold or discounted any of its debts or
agreed to do so.

13.2
No Target Group Company has granted credit terms exceeding 90 days, save as
described in the Disclosure Letter.

13.3
None of the debts greater than £50,000 which are reflected in the Divisional
Packs have been outstanding for more than 120 days from their due date for
payment or have been released such that the debtor has paid less than the full
amount of such debt.

13.4
So far as the Seller is aware, without having made enquiry, it has no reason to
believe that a debtor will be unable to pay its debt as they fall due and, in
the last 12 months, no written notice has been received by a Target Group
Company from any material debtor of a Target Group Company that such debtor is
unable to pay its debt as they fall due.

14
Contracts

14.1
Section 14.1 of the Disclosure Letter describes the relationship between the
Target Group and its Key Customers and Key Suppliers and such description is
accurate in all material respects.

14.2
The Data Room at Sections 3, 4, 5 and 6 and the Disclosure Letter contain
up-to-date and complete copies (or where unwritten or unavailable, details) of
all Material Commercial Contracts along with any other agreement or arrangement
which is material to a Target Group Company including any which:

(a)
is in the nature of a partnership, joint venture or consortium arrangement or
agreement or any agreement for sharing commissions or other income;

(b)
is incapable of termination without cause in accordance with its terms by a
Target Group Company on more than 90 days' notice, save as described in the
Disclosure Letter;

(c)
is a currency and/or interest rate swap agreement, asset swap, future rate or
forward rate agreement, interest cap, collar and/or floor agreement or other
exchange and/or rate protection transaction, or any option with respect to any
such transaction or any similar transaction; and

(d)
will result in any Target Group Company becoming liable for any finder's fee,
brokerage or other commission in connection with the acquisition of the
Companies by the Buyer.

14.3
Save as Disclosed, each of the Material Commercial Contracts is in full force
and effect.

14.4
There are no outstanding liabilities or commitments on any Target Group Company
arising from any agreements for the acquisition or disposal of any shares,
business or undertaking.

14.5
There are no outstanding agreements or arrangements under which any Target Group
Company is under an obligation to acquire or dispose of all or a substantial
part of its assets or business.

14.6
No Target Group Company has received written notification within the last 12
months of the termination of (otherwise than through expiry in accordance with
the terms of the relevant contract) or any claim made by the counterparty for
breach of contract in respect of any Material Commercial Contract in
circumstances where any such breach would incur costs to remedy by any Target
Group Company in excess of £50,000 or has received written notification of an
intention to exercise a right of the other party to terminate such Material
Commercial Contract and, so far as the Seller is aware, there are no
circumstances which are likely to give rise to such counterparty issuing a
notification of termination or claim for breach of contract in respect of any
Material Commercial Contract.


35



--------------------------------------------------------------------------------




14.7
There are no contracts or arrangements entered into with Key Suppliers or Key
Customers which are not customary for the Target Group’s industry or which have
been entered into other than on an arms’ length basis.

14.8
Other than the Key Suppliers, no supplier to the Target Group cannot be readily
replaced without material cost or expense to the relevant member of the Target
Group or the Target Group as a whole.

14.9
There are no contracts which have been entered into otherwise than in the
ordinary course of a Target Group Company's business or other than on an arms'
length basis (save for contracts and arrangements entered into with the Seller’s
Group where such terms have been Disclosed).

15
Competition law matters

15.1
No Target Group Company is, or has been, party to or engaged in any agreement,
arrangement, practice or conduct (unilateral or otherwise) which:

(a)
is an infringement of Competition Law; or

(b)
in respect of which any filing, registration or notification is, was or will be
required pursuant to any applicable Competition Law (whether or not the same has
in fact been made); or

(c)
in connection with which it has been subject to an order or directions or has
given any undertakings or commitments or assurances under any applicable
Competition Law.

15.2
No Target Group Company has been notified in writing that it is the subject of
any investigation, inquiry, other proceeding or threatened proceeding by or
before any tribunal or court in relation to Competition Law or any Competition
Authority, and nor has it been notified in writing of the same in the last three
years.

15.3
No Target Group Company nor any of its affiliates or subsidiaries is in receipt
of any payment, guarantee, financial assistance or other aid from either the
government, any state body or through state resources which was not, but should
have been, notified to the European Commission under Article 108 of the Treaty
on the Functioning of the European Union for a decision declaring such aid to be
compatible with the common market.

16
Litigation

16.1
Apart from the collection of debts in the ordinary course of business and save
as Disclosed, no Target Group Company is engaged, nor has it in the past two
years been engaged, in any capacity in any civil or criminal litigation,
arbitration, prosecution or other legal proceedings or in any proceedings,
hearings or investigations by or before any statutory or governmental body,
department, board or agency and so far as the Seller is aware, no such
litigation, arbitration, prosecution, investigations or other proceedings are
pending or threatened by or against any Target Group Company which would have a
material effect on any Target Group Company.

16.2
There is no outstanding judgment, order, decree, arbitral award or decision of
any court, tribunal, arbitrator or governmental agency against any Target Group
Company or any person for whose acts that company may be vicariously liable
which is likely to have a material effect on any Target Group Company.

17
Anti-bribery and corruption

17.1
No Target Group Company nor any of its respective employees, directors, officers
or Senior Employees (past or present) while acting on behalf of the Target Group
is, or has at any time, engaged in any activity, practice or conduct or has
taken any action or inaction, directly or indirectly, which would constitute an
offence under any Anti-Bribery Laws


36



--------------------------------------------------------------------------------




17.2
Each Target Group Company has in place adequate procedures designed to prevent
its employees, contractors, sub-contractors, service providers, agents and
intermediaries, joint venture and consortium partners and any other person who
is, or has at any time been, "associated" with a Target Group Company for the
purposes of section 8 of the Bribery Act 2010, from undertaking any activity,
practice or conduct relating to the Target Group Business that would constitute
an offence under any Anti-Bribery Laws.

18
Insolvency

18.1
No Target Group Company:

(a)
has suspended or ceased or threatened to suspend or cease to carry on its
business, stopped payment of its debts as they fall due or any class of them or
entered into any compromise or arrangement in respect of its debts or any class
of them, nor has any step been taken to do any of those things;

(b)
has been dissolved or entered into liquidation, administration, administrative
receivership, receivership, a voluntary arrangement, a scheme of arrangement
with creditors, any analogous or similar procedure in any jurisdiction or any
other form of procedure relating to insolvency, reorganisation or dissolution in
any jurisdiction, nor has a petition been presented or (so far as the Seller is
aware) other step been taken by any person with a view to any of those things;
and

(c)
is not and has not admitted itself to be insolvent pursuant to any insolvency
legislation applicable to it.

18.2
No UK Target Group Company has received notice in writing from any
administrator, liquidator or insolvency practitioner that it has been a party to
a transaction at an undervalue (as defined in s.238 Insolvency Act 1986) or that
is has received a preference (as defined in s.239 Insolvency Act 1986), in each
case, within the period of two years ending on the date of this Agreement.

18.3
Ben Sherman Clothing has not received written notice that any event analogous to
any event set out at paragraph 18.2 has occurred in respect of it pursuant to
the applicable insolvency laws in Atlanta, Georgia, United States of America.

18.4
No step has been taken by the Seller, the Target Group or, so far as the Seller
is aware, any third party to initiate any process by or under which:

(a)
a creditor of any Target Group Company is enforcing any debt or other sum owed
by any Target Group Company which is overdue for payment; or

(b)
some or all of the creditors of any Target Group Company accept, by agreement or
in pursuance of a court order, an amount less than the sums owing to them in
satisfaction of those sums with a view to preventing the dissolution of any
Target Group Company; or

(c)
a person is appointed to manage the affairs, business and assets of any Target
Group Company on behalf of any Target Group Company's creditors;

(d)
the holder of a charge over any Target Group Company's assets is appointed to
control the business and assets of any Company; and

(e)
any distress, execution or other process may be levied over the assets of any
Target Group Company.

18.5
No loan capital, borrowings or interest is overdue for payment by any Target
Group Company and no other material obligation or indebtedness of any Target
Group Company is overdue for performance or payment.


37



--------------------------------------------------------------------------------




18.6
In relation to any Target Group Company, no meeting of its creditors or any
class of them has been held, summoned and, so far as the Seller is aware, no
proposal has been made by a third party for a moratorium, composition or
arrangement in relation to debts as a whole or any class of its debts or for any
type of voluntary arrangement.

19
Ownership of IPR

19.1
The Data Room contains a list of all (a) Registered Company IPR; and (b) other
Company IPR which is material to the Target Group Business; and such lists are
true, accurate and complete in all material respects. All such listed
Intellectual Property Rights are owned solely and exclusively by a Target Group
Company, free and clear of all Encumbrances (other than licences of Intellectual
Property Rights).

19.2
So far as the Seller is aware, all of the Registered Company IPR is valid,
subsisting and enforceable. In the three (3) years preceding the date of this
Agreement, no past or present act or omission has occurred on the part of the
Seller’s Group or the Target Group which in each case would adversely affect
such validity, subsistence or enforceability.

19.3
So far as the Seller is aware, the Company IPR and the Licensed IPR comprise all
the Intellectual Property Rights that are material to the Target Group Business
and are necessary to carry on the Target Group Business after Completion in the
same manner as currently carried on.

19.4
The Domain Names are the only domain names used by the Companies or any Target
Group Company (or on behalf of any Target Group Company) in the Target Group
Business and a Target Group Company is named as the registrant or registrant
organisation for each of the Domain Names.

19.5
All application and renewal fees payable in respect of the Registered Company
IPR have been paid. So far as the Seller is aware, there are no grounds on which
any registration or application for registration may be challenged, refused or
forfeited or modified to result in narrower rights than the rights applied for.

19.6
No employee or independent contractor of any Target Group Company has in the two
(2) years preceding the date of this Agreement asserted or threatened to assert
any claim that the Target Group is not the legal and beneficial owner of any
material Company IPR which such employee or independent contractor has
contributed to the development of. Each employee or independent contractor of
any Target Group Company who has developed, or contributed to the development
of, Intellectual Property Rights material to the Target Group Business
(including in respect of fabric patterns or product designs which are material
to the Target Group Business) is employed on terms which oblige him to assign,
or has otherwise entered into an agreement with a Target Group Company which
assigns and obliges him to assign, all such Intellectual Property Rights arising
therefrom to a Target Group Company.

20
IPR Agreements

20.1
Details of all IPR Agreements are set out in Section 5.2 of the Data Room, and
such details are true, accurate and complete in all material respects.

20.2
So far as the Seller is aware, each IPR Agreement is in full force and effect,
with no written notice having been given by either side to terminate it.

20.3
The Target Group and, so far as the Seller is aware, all other parties to the
IPR Agreements have complied with all obligations pursuant to each of the IPR
Agreements in all material respects and no disputes have arisen in respect of it
in the two (2) years preceding the date of this Agreement save for any dispute
which would not have a material adverse effect on any Target Group Company.

20.4
The entry into and performance of this Agreement and all other Transaction
Documents will not (a) result in the termination of, or enable any person to
terminate, any IPR Agreement, or (b)


38



--------------------------------------------------------------------------------




otherwise materially restrict the Target Group’s freedom to use and/or to
exploit any Licensed IPR after Completion in the same manner as currently used
and/or exploited.
20.5
Save for the IPR Agreements granted by any Target Group Company, no Target Group
Company has granted nor is it obliged to grant any licences in respect of all or
any part of the Registered Company IPR or any Company IPR which is material to
the Target Group Business, in each case which will materially restrict the
Target Group’s freedom to use and/or to exploit such Company IPR.

21
Infringements

21.1
So far as the Seller is aware, none of the Company IPR or Licensed IPR which is
material to the Target Group Business is being, or has been in the three (3)
years preceding the date of this Agreement, infringed, misappropriated, or used
without authorisation where such infringement or use would have a material
adverse effect on any Target Group Company. Save as Disclosed, the Target Group
has not in the two (2) years preceding the date of this Agreement sent a written
notice alleging that a third party is infringing or misappropriating the Company
IPR or Licensed IPR where such infringement or use would have a material adverse
effect on any Target Group Company.

21.2
The Target Group has not in the two (2) years preceding the date of this
Agreement received written notice to indicate that it or the Company IPR
infringes the Intellectual Property Rights which would have a material adverse
effect on any Target Group Company and, so far as the Seller is aware, the
Target Group has not in the three (3) years preceding the date of this Agreement
infringed the Intellectual Property Rights of any other person where such
infringement would have a material adverse effect on any Target Group Company.
The Target Group is not engaged in any outstanding disputes under which it is
alleged that the operations or products of the Target Group Business or the
Company IPR infringe the Intellectual Property Rights of a third party which
would have a material adverse effect on any Target Group Company.

22
IT Systems

22.1
The Companies have not in the last six months experienced a material failure or
breakdown of the IT Systems which has had a material effect on the operation of
the Target Group Business.

22.2
The Seller has Disclosed to the Buyer copies of any agreement entered into by
either of the Companies or any Target Group Company, or, in the absence of any
definitive agreements therefor, a summary of the proposed commercial terms in
respect of any planned upgrade or new acquisition of the IT Systems which is
likely to have a material impact on the Target Group Business.

22.3
So far as the Seller is aware, the IT Systems are in all material respects
functioning properly and have been supported and maintained in accordance with
good industry practice. Each Target Group company has in place disaster recovery
plans relating to the IT Systems in accordance with good industry practice.

22.4
So far as the Seller is aware, in the six months before the date of this
Agreement, no Target Group Company has received a written notice from a third
party alleging that a Target Group Company is in default under licences or
leases relating to the IT Systems which are material to the Target Group
Business.

22.5
Each Target Group company has in place and operates procedures and processes in
relation to the security of the IT Systems and the confidentiality and integrity
of all data stored in them in accordance with good industry practice.

23
Data Protection

23.1
Each Target Group Company has complied in all material respects with all
applicable Data Protection Laws.


39



--------------------------------------------------------------------------------




23.2
Copies of all current material registrations or notifications required by any
Target Group Company under Data Protection Laws are Disclosed.

23.3
Copies of each Target Group Company's privacy and other internal policies and
procedures relating to the handling or processing of personal data and subject
access requests are Disclosed.

23.4
Save as Disclosed, no Target Group Company has in the two (2) years preceding
the date of this Agreement received any notice, allegation or complaint alleging
that any Target Group Company has not complied with any Data Protection Laws.

23.5
The execution and delivery of this Agreement, and the performance of the Seller
of its obligations under, and compliance with the provisions of, the Transaction
Documents will not result in any breach or violation of any Data Protection
Laws.

24
Officers and Employees

24.1
The Data Room contains full and accurate details of the employees of each Target
Group Company as at 1 July 2015, by reference to employee ID/payroll numbers,
titles/categories of employees, their total number, dates of birth, period of
continuous employment, remuneration and contractual benefits payable (including
bonus arrangements), length of notice to terminate their contract and location.

24.2
The Data Room contains copies of the service contracts of the directors or
persons serving equivalent functions of each Target Group Company and the
contracts of employment of Senior Employees and a representative sample of the
contracts of employment between each Target Group Company and its employees.

24.3
The Data Room contains copies of all contracts with individual consultants and
contractors to which any Target Group Company is a party and all contracts
applicable to the supply of any temporary labour supply or agency workers to any
Target Group Company.

24.4
No Senior Employee has given notice terminating their contract of employment or
is under notice of dismissal from any Target Group Company.

24.5
Save as Disclosed, no director, officer or employee of the Company or any Target
Group Company will be entitled to receive any payment from any Target Group
Company arising out of or pursuant to either this Agreement or Completion.

24.6
No Target Group Company is under a contractual obligation to make any future
change in the remuneration or benefits of any of the employees other than salary
or wage increases in the ordinary course of business.

24.7
Save as Disclosed, there is not outstanding any contract of employment between a
Target Group Company and any of the employees which is not terminable by a
Target Group Company on three months' notice or less without giving rise to a
payment in lieu of notice or claim for damages or compensation for breach of
contract.

24.8
Save as Disclosed, no Target Group Company has made any outstanding offer nor
agreed in writing to employ any person on an annual salary of £75,000 or above
who is not an employee of the Target Group Company at the date of this
Agreement.

24.9
Save as Disclosed, so far as the Seller is aware each Target Group Company has
complied in all material respects with all its statutory and contractual
obligations to or in respect of its employees and its former employees arising
out of their employment or the terms and conditions of employment, and under
applicable law, and no amount due to or in respect of any employee (current or
former) is in arrear and unpaid other than salary for the month current at the
date of this Agreement or business expenses.


40



--------------------------------------------------------------------------------




24.10
There are no arrangements or proposals by any Target Group Company currently in
progress for dismissing any material number of employees of any Target Group
Company by reason of redundancy or efficiency or business reorganisation and
there are no plans or obligations in respect of any redundancy or severance
payment scheme which are in excess of statutory requirements.

24.11
Save as Disclosed, no Target Group Company has any express or implied
contractual obligation to make payments in excess of the statutory redundancy
payment to officers or employees in the event they are dismissed due to
redundancy or to make severance payments upon termination of employment that
exceed any payment for contractual notice due to any officer or employee.

24.12
There is no recognition or collective agreement between any Target Group Company
and any trade union or other representative body or any collective bargaining
agreement applicable to any Target Group Company in relation to any of the
employees and, so far as the Seller is aware, no Target Group Company has
received any request from a trade union for recognition in the last two years.

24.13
Save as Disclosed, within two years preceding the date of this Agreement, there
has been no industrial action by employees of any Target Group Company.

24.14
No Target Group Company is involved in any claim or legal proceedings or any
material dispute with any of its employees or workers or former employees or
workers or trade union or employee representative or any other such body under
applicable employment legislation.

25
Pensions

25.1
Save for the Schemes and for any arrangements Disclosed in the Data Room, no
Target Group Company is party to, or participates in or contributes to any
scheme, agreement or arrangement for the provision of any Relevant Benefits for
or in respect of any Relevant Benefits Person or any other arrangement for the
provision of any retirement or pension benefits to its employees or former
employees. No announcement or communication has been issued by the Seller or a
Target Group Company in the twelve months preceding the date of this Agreement
regarding the introduction of any such arrangement for a Target Group Company.

25.2
The information Disclosed in the Data Room contains:

(a)
complete and accurate details of the contribution rates payable by the Target
Group to the Schemes;

(b)
copies of all material governing documentation in relation to the Schemes; and

(c)
materially complete and accurate lists of the current members of each Scheme and
any employees of any Target Group Company who have been offered membership or
are eligible for membership.

25.3
All contributions and other amounts which have fallen due for payment to the
Schemes by a Target Group Company have been paid in full and in accordance with
applicable laws.

25.4
All lump sum benefits payable in the event of death are insured, and all
premiums payable under such insurance contracts have been paid when due and in
accordance with applicable laws.

25.5
Save as Disclosed, no Relevant Benefits Person has transferred to employment
within a Target Group Company under the Transfer of Undertakings (Protection of
Employment) Regulations 1981 or 2006.

25.6
In relation to the provision of Relevant Benefits, no Target Group Company has
discriminated against, or in relation to, any Relevant Benefits Person on
grounds of age, sex, disability, marital status, hours of work, fixed term or
temporary agency worker status, sexual orientation, religion or belief.


41



--------------------------------------------------------------------------------




25.7
As far as the Seller is aware, the Schemes are administered and operated in
material compliance with the provisions of their governing documentation and
applicable laws.

25.8
Each Target Group Company has complied with the applicable obligations of the
Pensions Act 2008 relating to pension scheme membership for jobholders and has
complied in all material respects with any other applicable laws regarding
provision of minimum or mandatory pension or retirement benefit arrangements for
employees or workers.

25.9
Where any Schemes are required to be registered with or approved by any
authority, regulator or similar, so far as the Seller is aware such registration
or approval has validly been made and is in full force and effect.

25.10
The Schemes only provide money purchase benefits within the meaning of section
181 of the Pension Schemes Act 1993 and no assurance has been given to any
Relevant Benefits Person by any Target Group Company of any particular level or
amount of benefit (other than death in service benefits) payable to or in
respect of him on retirement, death or leaving service.

25.11
As far as the Seller is aware, there have been no contribution notices or
financial support directions issued by the Pensions Regulator against a Target
Group Company and there have been no circumstances which could reasonably be
expected to give rise to such a liability arising out of the operation of
sections 38 to 57 of the Pensions Act 2004.

25.12
There is no material claim, dispute or action outstanding against any Target
Group Company in relation to the Schemes (other than routine claims for
benefits). No Target Group Company has received notice that any material claim,
dispute or action in relation to the Schemes is pending and so far as the Seller
is aware there are no circumstances likely to give rise to any such claim,
dispute or action.

26
Property

26.1
The Properties are all the properties owned, controlled, leased, used or
occupied by a Target Group Company or in which any Target Group Company has any
interest at the present time.

26.2
The details of the Properties contained in section 3 of the Data Room are true
and accurate in all material respects.

26.3
Each relevant Target Group Company has paid all rent or licence fees and all
other outgoings which have become due and demanded in respect of the Properties.

26.4
Each relevant Target Group Company has performed and observed all material
tenant obligations under the leases (and any ancillary documents) of the
Properties and has no reason to suspect that any such documents may be forfeited
or determined for breach of any tenant obligations.

26.5
Neither the Seller nor any Target Group Company has received written notice of
any material dispute, claims, demands, actions, notices or complaints relating
to any of the Properties which have a material adverse effect on the operation
of the business of the Target Group Company.

26.6
There are no current negotiations in respect of any rent review under the leases
pursuant to which a Property leased by a Target Group Company is held.

26.7
A Target Group Company is the sole legal and beneficial owner of the leasehold
interest in each of the Properties.

26.8
Except in relation to the Properties, no Target Group Company has any liability
(whether actual or contingent) in relation to any freehold or leasehold
property.

26.9
Save as set out in the documents of title the Properties are free from any
mortgage, debenture


42



--------------------------------------------------------------------------------




or charge (whether specific or floating, legal or equitable) rent charge, lien
or other encumbrance securing the repayment of monies or other obligation or
liability of a Target Group Company.
26.10
No Target Group Company has granted any leases or tenancies in respect of any of
the Properties.

26.11
No Target Group Company is a party to any uncompleted agreement to acquire or
dispose of any freehold or leasehold property.


26.12
The title deeds to the Properties, including the leases, are in the possession
or under the control of a Target Group Company.

26.13
The Properties are not subject to any liability for the payment of any outgoings
other than national non-domestic rates, land tax, water and sewerage services,
charges and insurance premiums, rents and service charges.

26.14
So far as the Seller is aware, in the 12 months before the date of this
Agreement, no Target Group Company has experienced any material interruption
(here material meaning more than 24 hours) to the use and enjoyment of the main
services of water, drainage, electricity and gas.

27
Stock

27.1
Each Target Group Company's stocks of finished goods are in good condition, are
fit for their intended purpose and in a condition that is saleable in the
ordinary and usual course of its business.

27.2
Each Target Group Company's stock and work in progress are at their normal
levels for the time of year, are not excessive and are adequate for the current
requirements of its business, having regard to current and reasonably
anticipated demand.

28
Ben Sherman Clothing

28.1
US Employees:

(a)
So far as the Seller is aware, no employee of Ben Sherman Clothing is subject to
any non-compete, nondisclosure or confidentiality agreement entered into with a
non-Target Group Company which would prevent that employee from performing his
or her employment obligations in full to Ben Sherman Clothing. Ben Sherman
Clothing has complied in all material respects with the Immigration and
Nationality Act of 1952, as amended by the Immigration Reform and Control Act of
1986, and has in place immigration compliance verification systems, pursuant to
which Ben Sherman Clothing verifies the employment status of each of its
employees and maintains related records and documents, including Form I-9.

(b)
Save as Disclosed or set out in the Disclosure Letter, there is no accrued and
unpaid sick leave or vacation pay owed to any employee of Ben Sherman Clothing
or uncollected or unpaid payroll taxes or withholding taxes with respect to such
employee. Copies of the employee handbook applicable to Ben Sherman Clothing and
its employees and the sick leave and vacation policies are contained in the Data
Room and are true and complete.

28.2
US Leases:

(a)
The information concerning the leases of the Properties in the United States
(the “US Leases”) set forth in the Data Room is true, complete and correct in
all material respects.

(b)
Save as Disclosed:


43



--------------------------------------------------------------------------------




(i)
in the last two years, the Seller has not received any written notice from a
landlord of its US Leases concerning any proposed assignment or termination of
any of the US Leases or any actual or alleged defaults or breaches thereunder by
Ben Sherman Clothing;

(ii)
no US Lease is subject to a Subordination and Non-Disturbance Agreement or any
agreement requiring the consent of a lender or any other third party to an
amendment, assignment or termination of the US Lease; and

(c)
Except as set forth in the Disclosure Letter, the tenant under each US Lease has
not given written notice to the Seller or the landlord of the US Lease to
terminate the US Lease prior to the expiration of the current term. 

28.3
Environmental and Safety Requirements



(a)
Neither the Seller nor Ben Sherman Clothing has received any written notice
regarding any actual or alleged violation of Environmental and Safety
Requirements, or any Losses, including any investigatory, remedial or corrective
obligations arising under Environmental and Safety Requirements, and relating to
any properties or facilities currently owned or occupied by Ben Sherman
Clothing.

(b)
The Seller and Ben Sherman Clothing have complied in all material respects with
all Environmental and Safety Requirements in connection with the properties or
facilities currently owned or occupied by Ben Sherman Clothing.

28.4
ERISA Plans

(a)
Ben Sherman Clothing has no ERISA Plans.

(b)
Ben Sherman Clothing does not sponsor, maintain, or contribute to (nor is Ben
Sherman Clothing obligated to contribute to) and or has any current or potential
obligation or liability under or with respect to (i) any “multiemployer plan”
(as defined in Section 3(37) of ERISA), (ii) any “defined benefit plan” (as
defined in Section 3(35) of ERISA), whether or not terminated, (iii) any
“multiple employer plan” (as defined in Section 210 of ERISA or Section 413(c)
of the Code), or (iv) any “multiple employer welfare arrangement” (as defined in
Section 3(40) of ERISA). Ben Sherman Clothing has no current or potential
liability or obligation as a result of at any time being considered a single
employer under Section 414 of the Code or under Section 4001(b) of ERISA with
any other Person. Neither Ben Sherman Clothing nor any ERISA Affiliate of Ben
Sherman Clothing is a “contributing sponsor” of any single-employer plan within
the meaning of Section 4001(a)(13) of ERISA.

28.5
Sales and Use Tax

(a)
Neither the Seller nor Ben Sherman Clothing has taken any action or failed to
take any action which would subject any of the future officers or directors of
Ben Sherman Clothing to any assessments or liability for sales and use tax
relating to any period prior to the Completion.


44



--------------------------------------------------------------------------------








Part B
29
Tax

29.1
Each Target Group Company has provided all material information required for Tax
purposes and has complied in all material respects, on a timely basis, with all
notices served on it and any other requirements lawfully made of it by any
Taxation Authority. All returns of each Target Group Company have been made on a
proper basis and are correct in all material respects, and no such return is or,
as far as the Sellers are aware, is likely to be, the subject of any dispute
with any Taxation Authority.

29.2
Each Target Group Company has paid all Taxation for which it has become liable
to pay.

29.3
The UK Accounts and the Seller’s Audited Accounts include provision or reserve
(as appropriate) in accordance with applicable generally accepted accounting
principles, standards and practices for Taxation liable to be assessed on a
Target Group Company or for which a Target Group Company is accountable in
respect of income, profits or gains earned, accrued or received on or before the
Accounts Date, and in respect of any event occurring or deemed to have occurred
on or before the Accounts Date.

29.4
Since 2 May 2015 (being the date of the most recent Divisional Pack) no material
Taxation has arisen other than in the ordinary and usual course of the Target
Group Company's business.

29.5
Each Target Group Company has, where legally obliged to do so, deducted or
withheld amounts in respect of Taxation and has accounted to the relevant
Taxation Authority for the Taxation so deducted or withheld.

29.6
Each Target Group Company has made and filed all material returns, claims for
relief, applications, notifications, computations, reports, accounts,
statements, supplies of information, registrations and assessments (Returns) it
was required by law to submit to a Taxation Authority. Each Target Group Company
has prepared, kept and preserved sufficient records as required by law and to
enable it to deliver materially correct and complete Returns in respect of
accounting periods commencing on or before Completion, and has made all Returns
within applicable time limits. Such records are materially accurate and
up-to-date.

29.7
No Target Group Company has within the last three years paid or become liable to
pay any penalty, fine, surcharge or interest in connection with Taxation. No UK
Target Group Company is subject to any suspended penalties. There are no liens
on any of the assets of the US Target Company that arose in connection with any
failure (or alleged failure) to pay any Tax.

29.8
No Target Group Company has within the last three years been subject to (nor, so
far as the Seller is aware, is it likely to be subject to) any material
non-routine visit, audit, investigation, enquiry, discovery or access order by
any Taxation Authority.

29.9
Each Target Group Company has, for Taxation purposes, duly made and submitted
all material claims, disclaimers, and elections and given all material notices
and consents assumed to have been made, submitted or given for the purposes of
the UK Accounts.

29.10
No material amount of Tax chargeable on each Target Group Company during any
accounting period ending on the Accounts Date or at any time during the period
of three years ending on the Accounts Date has depended upon any concession,
agreement or other formal or informal arrangement with any Taxation Authority.


45



--------------------------------------------------------------------------------




Groups of companies
29.11
The UK Target Group Companies are not, and have not within the last three years
been, party to any such arrangement as is mentioned in section 36 Finance Act
1998 (group payment arrangements).

29.12
For U.S. federal income tax purposes and applicable state and local income tax
purposes Ben Sherman Clothing is a disregarded entity separate from the Seller,
its sole owner.  Save for Ben Sherman Limited and Ben Sherman Group Limited,
each other Target Company is regarded as a corporation for U.S. tax purposes. 
Ben Sherman Limited and Ben Sherman Group Limited are disregarded entities for
U.S. federal income tax purposes and applicable state and local income tax
purposes and evidence of this is attached to the Disclosure Letter.

29.13
No Target Company is party to any agreement or arrangement relating to Tax
sharing, Tax allocation or Tax indemnification. No Target Company has liability
for the Taxes of any Person under federal, state, local or non-US law, as a
transferee or successor, by contract or otherwise (other than the US Target
Company with respect to Seller as a result of being a disregarded entity for US
federal income tax purposes that is wholly owned by Seller).

Value added tax
29.14
Each UK Target Group Company is a taxable person duly registered for the
purposes of the Value Added Tax Act 1994.

29.15
Each Target Group Company has, within the last three years, complied materially
with its legal obligations relating to value added tax, including maintaining
and retaining complete, accurate and up to date records, invoices and other
documents in such form and for such periods as required by law.

29.16
The UK Target Group Companies have, within the last six years, been registered
as a member of a group of companies for the purposes of sections 43 to 43C Value
Added Tax Act 1994 (groups of companies) of which the representative member is
the Company (the Representative Member), and no company other than a UK Target
Group Company has been a member of such tax group.

Employees
29.17
Each UK Target Group Company has, within the last three years, complied with its
legal obligations relating to PAYE and National Insurance contributions and any
similar amounts payable to a Taxation Authority outside the United Kingdom.

Stamp taxes
29.18
So far as the Seller is aware, there is no instrument executed on or before the
date hereof to which a Target Group Company is a party, or which is necessary to
establish a Target Group Company's rights or a Target Group Company's title to
any asset, which is liable to stamp duty (or any similar duty or Tax in a
jurisdiction outside the United Kingdom) which has not been duly stamped or in
respect of which the relevant duty or Tax has not been paid.

29.19
Each Target Group Company has duly paid all stamp duty reserve tax for which it
has been liable.

29.20
Full details of all chargeable interests (as defined by section 48 of the
Finance Act 2003) acquired or held by a Target Group Company at Completion in
respect of which it may be required or authorised to file a land transaction
return on or after the date of this Agreement are Disclosed.

International
29.21
Each Target Group Company is and always has been resident in, its place of
incorporation for Taxation purposes and is not and has never been resident or
treated as resident in any other


46



--------------------------------------------------------------------------------




jurisdiction for any tax purpose or for the purposes of any double taxation
agreement.
U.S. taxes
29.22
There is no unclaimed property or escheat obligation with respect to property or
other assets held or owned by any Target Group Company for US federal, state or
local Tax purposes.

FIRPTA
29.23
On or prior to the Completion, the Seller will have delivered to the Buyer a
certification dated as of the Closing Date (in such form and substance as may be
reasonably requested by counsel to the Buyer and conforming to the requirements
of Treasury Regulations 1.1445-2(b)(2)) that it is not a foreign person, as
defined by the Code.




47



--------------------------------------------------------------------------------






Schedule 3    
Buyer Warranties
1
The Buyer is a company duly incorporated and validly existing under the laws of
England and Wales.

2
The Buyer has the requisite corporate power and authority to enter into,
execute, deliver and perform its obligations under the Transaction Documents.

3
The execution and delivery of the Transaction Documents and the performance by
the Buyer of its obligations under them have been duly authorised by all
necessary corporate action on its part (whether under its articles of
association or otherwise).

4
The Transaction Documents and the other documents executed by the Buyer which
are to be delivered at Completion will, when executed, constitute legal, valid
and binding obligations of the Buyer (as the case may be) in accordance with
their respective terms.

5
The execution and delivery of, and the performance by the Buyer of its
obligations under, and compliance with the provisions of, the Transaction
Documents will not result in:

(a)
any breach or violation by it of any provision of its articles of association;

(b)
any breach of, or constitute a default under, any instrument or agreement to
which it is a party or by which it is bound; or

(c)
any breach of any law or regulation in any jurisdiction having the form of law
or of any order, judgment or decree of any court or governmental agency by which
it is bound.

6
No consent, authorisation, licence or approval of its shareholders or of any
governmental, administrative, judicial or regulatory body, authority or
organisation is required, nor any notice to or registration with such body is
required to be made, to authorise the execution, delivery, validity,
enforceability or admissibility in evidence of any of the Transaction Documents
or the performance by the Buyer of its obligations under them.

7
No order has been made and no resolution has been passed for the winding up of
the Buyer nor for a provisional liquidator to be appointed in respect of the
Buyer and no petition has been presented and no meeting has been convened for
the purpose of winding up the Buyer.

8
No administrator has been appointed and no legal proceedings or other procedure
or step has been taken in relation to the appointment of an administrator in
respect of the Buyer.

9
No receiver (which expression shall include an administrative receiver) has been
appointed in respect of the Buyer or in respect of all or any material part of
its assets.

10
No voluntary arrangement has been proposed under section 1 Insolvency Act 1986
in respect of the Buyer and no step has been taken with a view to a composition,
assignment or arrangement with any class of creditor of the Buyer.

11
The Buyer is not insolvent or unable to pay its debts within the meaning of
section 123 Insolvency Act 1986 and, for these purposes, sections 123(i)(e) and
123(2) Insolvency Act 1986 shall be deemed amended by deletion of the words "it
is proved to the satisfaction of the Court that" and the Buyer has not stopped
or suspended paying its debts as they fall due nor has the Buyer by reason of
actual or anticipated financial difficulties commenced negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness.




48



--------------------------------------------------------------------------------






Schedule 4     Completion obligations






Schedule 5    
Provisions for the protection of the Seller
1
Time limits

1.1
Subject to paragraph 1.2, the Seller will not be under any liability in respect
of a Claim, a Relevant Claim or Taxation Claim or a claim under the Taxation
Deed unless the Buyer has given notice in writing of such Claim (specifying on a
without prejudice basis in reasonable detail the matter in respect of which such
Claim is made and to the extent known the amount claimed) to the Seller:

(a)
in the case of a Taxation Claim or a claim under the Taxation Deed with respect
to Taxes of the UK Target Group Company, on or before the sixth anniversary of
Completion, and in the case of a Taxation Claim or a claim under the Taxation
Deed with respect to Taxes of Ben Sherman Clothing, until the day that is sixty
(60) days after the expiration of the applicable statute of limitations plus any
applicable extensions or waivers thereof;

(b)
in the case of a Relevant Claim in respect of a breach of any of the Fundamental
General Warranties, on or before the sixth anniversary of Completion;

(c)
in the case of a Relevant Claim in respect of a breach of any of the Fundamental
IP Warranties, on or before the fourth anniversary of Completion;

(d)
in the case of a General Warranty Claim, on or before the date which is 21
months after the date of Completion; or

(e)
in the case of any other Claim, on or before the sixth anniversary of Completion
(save for any Claims brought by the Buyer against the Seller in connection with
paragraph 5.3 of Schedule 13 which shall be limited by time only as implied by
any relevant statute of limitations).

1.2
The Buyer acknowledges and agrees that any claim made pursuant to paragraph 1.1
shall (if it has not been previously satisfied, settled or withdrawn) be deemed
to have been withdrawn nine months after service of the notice referred to in
paragraph 1.1 unless proceedings in respect thereof shall have been both
properly issued and validly served on the Seller, it being agreed by the Seller
and the Buyer that the time period referred to in this paragraph 1.2 shall not
commence until the expiry of the relevant Resolution Period.

1.3
Paragraph 1.1 shall not apply, and no other limitation in this Agreement shall
apply in favour of the Seller, to the extent that there has been fraud or
fraudulent misrepresentation on the part of the Seller.

2
Maximum liability

2.1
The maximum liability of the Seller in respect of all claims under this
Agreement or the Taxation Deed shall not exceed, in aggregate, one hundred per
cent (100%) of the Enterprise Value.

2.2
Subject always to paragraph 2.1, the Buyer acknowledges and agrees that the
maximum aggregate


49



--------------------------------------------------------------------------------




liability of the Seller:
(a)
shall not exceed one hundred per cent (100%) of the Enterprise Value in respect
of all claims for:

(i)
any breach of the Fundamental General Warranties or the Fundamental IP
Warranties;

(ii)
all claims under the Taxation Deed or the Tax Warranties;

(iii)
all other Claims other than General Warranty Claims or Claims under paragraph
8.2 of Schedule 13; and

(b)
shall not exceed twenty per cent (20%) of the Enterprise Value in respect of all
General Warranty Claims (excluding interest).

2.3
For the purposes of paragraphs 2.1 and 2.2, the amount of any costs and expenses
and other amounts (including interest) ordered or determined to be payable
(together with any irrevocable VAT thereon) to the Buyer by any judgment, order,
settlement or award in connection with or arising out of any Relevant Claim,
Taxation Claim or Claim shall be excluded from the sums referred to therein as a
liability in respect of the Relevant Claim, Taxation Claim or Claim (as the case
may be).

3
Small claims and threshold

3.1
The Seller shall not be liable in respect of a Relevant Claim unless and until:

(a)
the amount of such Relevant Claim exceeds £50,000 (a Qualifying Claim); and

(b)
the aggregate amount of all Qualifying Claims exceeds £300,000 (the Aggregate
Threshold Amount), in which event the Seller shall be liable for the whole of
such amount claimed (subject to the other provisions of this Agreement) and not
only for the excess.

3.2
For the purposes of paragraph 3.1, the amount of all costs and expenses of the
Buyer’s Group (together with any irrecoverable VAT thereon) in bringing any
Relevant Claim shall be excluded from the sums set out in paragraph 3.1.

3.3
The exclusions listed in paragraph 3.1 shall not apply in respect of any
Taxation Claims or for any claims under the Taxation Deed or any Claim other
than a Relevant Claim.

4
Specific limitations

4.1
The Seller shall not be liable in respect of a Relevant Claim (other than a
Claim under the Tax Warranties) to the extent that the matter giving rise to, or
the loss arising from, that claim:

(a)
is agreed, settled or otherwise determined to be a lower amount than the
Qualifying Claim or the Aggregate Threshold Amount;

(b)
results from a change in the accounting or taxation policies or practices of any
Buyer Group Company (including the method of submitting taxation returns)
introduced or having effect on or after Completion;

(c)
occurs as a result of or is otherwise attributable to:

(i)
any legislation not in force at the date of this Agreement or any change of law
or administrative practice or judicial interpretation which comes into force or
effect after the date of this Agreement; or

(ii)
any increase after the date of this Agreement in any rate of Taxation; or


50



--------------------------------------------------------------------------------




(iii)
any Buyer Group Company disclaiming any part of the benefit of any capital or
other allowances against Taxation claimed or proposed to be claimed on or after
Completion;

(d)
was taken into account in the UK Accounts (including the calculation of any
allowance, provision or reserve in the UK Accounts), or was included or
expressly referred to in the notes to the UK Accounts;

(e)
was specifically taken into account for the purposes of the Completion Accounts;

(f)
arises as a consequence of any change of residence of any Buyer Group Company on
or after Completion;

(g)
would not have arisen but for any change in ownership, reorganisation,
amalgamation or restructuring of any Buyer Group Company on or after Completion
(provided that this paragraph (g) does not restrict or limit a right to assign
pursuant to clause 19, subject always to clause 19.5);

(h)
has been recovered by the Buyer under any Seller Warranty or term of this
Agreement or any other document entered into pursuant to this Agreement; or

(i)
is Disclosed.

4.2
Other than for fraud or fraudulent misrepresentation, the Seller shall not in
any circumstances be liable to the Buyer in tort or for breach of statutory
duty.

5
Contingent and unquantifiable liabilities

5.1
If any Relevant Claim is made within the time limits referred to in paragraph
1.1 in respect of a liability which, at the time such claim is notified to the
Seller, is contingent or is otherwise not capable of being quantified, then:

(a)
the Seller shall not be under any obligation to make any payment in respect of
such Relevant Claim to the extent (but only to the extent) that such liability
is contingent or unquantifiable unless and until such liability ceases to be
contingent or unquantifiable; and

(b)
paragraph 1.2 shall be amended in relation to such Relevant Claim so as to
require legal proceedings to be commenced within nine months of the date on
which such liability ceases to be contingent or becomes capable of being
quantified, as the case may be.

5.2
For the purposes of this paragraph 5, a liability shall only be unquantifiable
if it is of a nature which is capable of precise determination but which is not
at the relevant time capable of determination on the basis of the information in
the possession of any member of the Buyer's Group.

6
Conduct of claims

6.1
If any Buyer Group Company becomes aware of any matter:

(a)
which is reasonably likely to give rise to a claim being made by a third party
against a Buyer Group Company which will or is reasonably likely to give rise to
a Relevant Claim (other than a Taxation Claim); or

(b)
in respect of which any Buyer Group Company is or is reasonably likely to become
entitled to recover from any third party any sum in respect of any loss, damage
or liability which is or may become the subject of a Relevant Claim (other than
a Taxation Claim),

in each case, a Third Party Claim, then the following provisions of this
paragraph 6 shall apply.
6.2
The Buyer shall, upon the Buyer, or any Buyer Group Company becoming aware of
the Third Party


51



--------------------------------------------------------------------------------




Claim, as soon as reasonably practicable, give written notice (containing
reasonable details of the Third Party Claim) to the Seller of the matter.
6.3
The Buyer shall not, and shall procure that no Buyer Group Company shall, make
any admission of liability in respect of the Third Party Claim, or compromise or
settle the Third Party Claim, without the prior written consent of the Seller,
such consent not to be unreasonably withheld or delayed. Upon request, the Buyer
shall provide to the Seller all details of all amounts recovered in respect of
such Third Party Claim or shall confirm that there are none.

6.4
The Buyer shall, and shall procure that each Buyer Group Company shall:

(a)
between the hours of 9:30 to 5:30 from Monday to Friday and on receiving no less
than 3 Business Days’ notice provide, the Seller and the Seller's professional
advisers with reasonable access to premises, personnel and to all relevant
documents, records, correspondence, accounts and other information within the
possession of any Buyer Group Company solely for the purpose of investigating
the Third Party Claim;

(b)
retain and preserve all relevant documents, records, correspondence, accounts
and other information within the possession of any such persons which are or
would reasonably be considered relevant in connection with the Third Party Claim
for so long as any such actual or prospective Third Party Claim remains
outstanding,

provided that nothing in this paragraph 6.4 shall require the Buyer or any Buyer
Group Company to provide or allow access to such information that is reasonably
regarded by the Buyer and its legal advisers as legally privileged in relation
to any actual or potential Third Party Claim. For the avoidance of doubt, the
Seller shall at all times keep confidential, and shall procure that its
representatives shall at all times keep confidential, all information obtained
by it pursuant to this paragraph 6.4 (provided that the Seller shall not be
restricted from disclosing such information to the extent required in connection
with any legal action or proceedings).
6.5
The Seller shall be entitled to copies of any of the documents, records and
information referred to in paragraph 6.4(b) or, in the event that the Seller
wants to insure against its liabilities in respect of any actual or prospective
Third Party Claim, any information that a prospective insurer may reasonably
require before effecting such insurance.

6.6
The Buyer shall, and shall procure that each Buyer Group Company shall:

(a)
take such action and institute such proceedings, and give such information and
assistance, as the Seller may reasonably request to dispute, resist, appeal,
compromise, defend, remedy or mitigate the Third Party Claim or to enforce
against any person (other than the Seller) the rights of any Buyer Group Company
in relation to the Third Party Claim, and more generally co-operate with the
Seller and its professional advisers; and

(b)
in connection with any proceedings related to the Third Party Claim (other than
against the Seller) use professional advisers nominated by the Seller and, if
the Seller so requests, permit the Seller to have exclusive conduct of the
negotiations and/or proceedings.

6.7
The Seller shall indemnify, to the Buyer's reasonable satisfaction, the Buyer
and each Buyer Group Company against all costs and expenses which may reasonably
be incurred by the Buyer and each Buyer Group Company in complying with its or
their obligations under paragraphs 6.4 and 6.6.

6.8
Nothing in paragraph 6.3 and 6.6 or paragraph 8 shall permit the Sellers to
take, or require the Buyer or any member of the Buyer’s Group to take or omit to
take, any action in relation to any Third Party Claim where, in the opinion of
the Buyer, such action or omission could reasonably be expected to be materially
prejudicial to the commercial interests and business (including its effect on
the balance sheet) of the Target Group or the Buyer's Group.


52



--------------------------------------------------------------------------------




7
No duplication of liability

Neither the Buyer nor any member of the Buyer’s Group shall be entitled to
recover damages in respect of any Claim or otherwise obtain reimbursement or
restitution more than once in respect of the same loss.
8
Remediable breaches

Subject to paragraph 6.8, where the matter or default giving rise to a Relevant
Claim is capable of remedy, the Buyer shall procure that the Seller is given the
opportunity, within 20 Business Days after the date on which notice of such
Relevant Claim is given to the Seller pursuant to paragraph 1.1, to remedy the
relevant matter or default (if capable of remedy) and the Buyer shall provide
(and procure that each Buyer Group Company shall provide) at the Seller’s cost
all reasonable assistance to the Seller to remedy the relevant matter or
default.
9
Calculating liability

If the Buyer is or may be entitled to recover from some other person (other than
a member of the Buyer's Group) any sum in respect of any matter giving rise to a
Relevant Claim (including under any Policy), the Buyer shall procure that
reasonable steps are taken to enforce recovery and, if aggregate sums in excess
of the Loss Amount (the Loss Amount being the aggregate of (i) the full amount
of any losses or liabilities suffered by the Buyer in respect of the same,
substantially similar or related facts, matters, circumstances and/or
liabilities as the Relevant Claim and (ii) all reasonable costs and expenses
properly incurred (including the increase to any insurance premiums) and (iii)
any Taxation suffered by the Buyer in connection with the recovery of such
amount (including, for the avoidance of doubt, in relation to the Relevant
Claim)) is received in cash by the Buyer from the Seller and such other person,
the Buyer agrees to repay to the Seller the lower of (a) the amount of such
excess and (b) the sum actually received by the Buyer from the Seller in respect
of such Relevant Claim.
10
Mitigation

For the avoidance of doubt, the Buyer shall (and shall procure that each Buyer
Group Company shall), pursuant to its general legal obligations, take reasonable
steps to mitigate any loss which it may suffer or incur in respect of any
Relevant Claim.
11
Seller acting as agent for Designated Seller

The Buyer acknowledges and agrees that the Seller Warranties are being given by
the Seller on behalf of itself and as agent for and on behalf of the Designated
Seller. The Seller shall procure that the Designated Seller complies with its
obligations to make any payment to the Buyer in respect of a breach of a Seller
Warranty. The Seller shall be liable for any failure by the Designated Seller to
make any such payment.
12
Successful Claims constitute a reduction in Final Purchase Price

If any payment is made by the Seller to the Buyer in satisfaction of a
successful Relevant Claim or under the Taxation Deed, such payment shall be
treated as an adjustment to the consideration paid for the Sale Shares. If such
adjustment would reduce the consideration paid for the US Sale Shares or the UK
Sale Shares (as the case may be) to less than £1, then such payment shall be
made on the following basis:
(a)
in the absence of agreement between the Seller and the Buyer, the balance shall
adjust the consideration for the relevant Sale Shares pro-rata to the
consideration paid for the relevant Sale Shares (provided that neither the
consideration for the UK Sale Shares nor the US Sale Shares is reduced to less
than £1); and


53



--------------------------------------------------------------------------------




(b)
the consideration for the UK Sale Shares or the US Sale Shares (as the case may
be) shall be reduced to £1.

Schedule 6    
Preparation of Completion Accounts
Part A
1
The Buyer shall, with the Buyer’s Accountants, prepare and, as soon as
reasonably practicable but in any event no later than 20 Business Days after the
Completion Date (or by such later date as the parties may agree), deliver to the
Seller for review a draft of the Completion Accounts drawn-up in accordance with
Part B of this Schedule 6 and including:

(a)
a statement of the Actual Net Debt Amount;

(b)
a statement of the Actual Working Capital Amount; and

(c)
a statement as to the amount to be paid by either the Buyer or the Seller
pursuant to clause 4.

2
In preparing the Completion Accounts, the following principles shall be adhered
to:

(a)
reference shall be made to the definitions of the relevant items to be included
in the draft Completion Accounts as set out in this Agreement;

(b)
in applying such definitions and determining the items and amounts to be
included in the draft Completion Accounts, the principles, standards and
practices applied by the Seller in preparing the Divisional Packs shall be used
for, and applied to, the Completion Accounts on a consistent basis and no
changes, modifications or other variations shall be made to the methodology and
process used by the Seller in preparing the Divisional Packs for the month of
May;

(c)
the Specific Instructions specified in paragraph 2 of Part B of this Schedule 6
shall be applied to the draft Completion Accounts;

(d)
the results of the Stock Count shall be used for the purposes of determining
stock in the Completion Accounts; and

(e)
unless otherwise taken into account in accordance with paragraphs 2(a), 2(b),
2(c) or 2 (d) above, the Completion Accounts shall be prepared without regard to
any changes in US GAAP from those applied in the preparation of the Divisional
Packs for the month of May.

3
The Seller shall, within 20 Business Days (the Review Period) of receipt of the
draft Completion Accounts give written notice (a Disagreement Notice) to the
Buyer if it does not agree with the draft Completion Accounts, specifying:

(a)
which item(s) in the draft Completion Accounts that it wishes to dispute;

(b)
the reasons behind such disagreement; and

(c)
the adjustments that it believes need to be made to the draft Completion
Accounts.

4
If the Seller gives a Disagreement Notice within the Review Period then the
Buyer and the Seller shall, acting in good faith, try to settle the matters set
out in the Disagreement Notice and agree, by negotiation, within the period of
20 Business Days after the date of service of the Disagreement Notice (the
Resolution Period) the matter set out in the Disagreement Notice.

5
If either:


54



--------------------------------------------------------------------------------




(a)
the Seller does not give a Disagreement Notice within the Review Period; or

(b)
a Disagreement Notice is given within the Review Period but the matter in
dispute is settled pursuant to paragraph 4 above,

then the draft Completion Accounts or (if paragraph 4 above applies) as so
agreed, shall constitute the Completion Accounts and the amount of the Actual
Net Debt Amount and the Actual Working Capital Amount for all purposes of this
Agreement and shall, in the absence of fraud or manifest error, be final and
binding on the parties and not be subject to question on any ground whatsoever
and (if paragraph 5(a) above applies) the end of the Review Period or (if
paragraph 5(b) above applies) the date on which such matter is settled shall for
all purposes of this Agreement be the date of determination of the Completion
Accounts and the amount of the Actual Net Debt Amount and the Actual Working
Capital Amount.
6
If the Seller and the Buyer have not agreed the draft Completion Accounts within
the Resolution Period then the matters set out in the Disagreement Notice and
remaining in dispute (but no other matters) shall upon the expiry of the
Resolution Period be referred to such firm of independent chartered accountants
as the Seller and the Buyer may agree within 15 Business Days after the end of
the Resolution Period or, failing such agreement within such time, as the
President for the time being of the Institute of Chartered Accountants in
England and Wales may nominate on the application of either the Seller or the
Buyer (the Independent Accountants) for determination on the following basis:

(a)
the Independent Accountants shall be instructed to notify the Seller and the
Buyer of their determination of any such matter as soon as is reasonably
practicable and in any event by no later than 25 Business Days after the date on
which the Independent Accountants are appointed;

(b)
the Seller and the Buyer (and the Buyer’s Accountants) shall be entitled to make
written submissions to the Independent Accountants, but subject thereto the
Independent Accountants shall have power to determine the procedure to be
followed in relation to their determination;

(c)
in making such submissions the Seller and the Buyer shall state their respective
best estimates of monetary amounts of the matters referred for determination;

(d)
in making their determination the Independent Accountants shall act as experts
and not as arbitrators, their decision as to any matter referred to them for
determination shall, in the absence of manifest error, be final and binding in
all respects on the parties and not be subject to question on any ground
whatsoever; and

(e)
the fees and expenses (including legal or other professional expenses) of the
Independent Accountants shall be borne as determined by the Independent
Accountants (having regard, without limitation, to the merits of the parties
submissions and to their conduct), failing which they shall be borne equally by
the Seller and the Buyer.

7
The Seller and the Buyer shall enter into an appropriate form of appointment of
the Independent Accountants as soon as reasonably practicable (and in any event
within 10 Business Days) following the selection of the Independent Accountants
in accordance with paragraph 6 and the Buyer and the Seller shall act reasonably
in agreeing the terms and conditions of such appointment, including in respect
of fees and any exclusions and limitations of liability. In the event of any
failure to agree such terms and conditions within 10 Business Days of the date
of the nomination (Nomination Date) of the Independent Accountant by the
President of the Institute of Chartered Accountants in England and Wales, the
Seller shall be entitled to appoint the Independent Accountants on behalf of
both the Buyer and the Seller and to agree such terms and conditions with the
Independent Accountant as it shall determine, provided that it can be reasonably
demonstrated that such terms and conditions broadly reflect market standard
provisions for such appointments and if the Buyer has not done so within 15
Business Days of the Nomination Date


55



--------------------------------------------------------------------------------




the Seller may do so on the same basis as aforesaid.
8
Following any determination by the Independent Accountants in accordance with
paragraph 6, the Buyer shall procure that the Buyer’s Accountants incorporate
into and reflect in the draft Completion Accounts, the matters determined by the
Independent Accountants, together with any adjustments which may have been
agreed between the Seller and the Buyer in accordance with paragraph 5 above.

9
The Completion Accounts, as adjusted pursuant to paragraph 8 above, and the
amount of the Actual Net Debt Amount and the Actual Working Capital Amount
specified therein, shall be the Completion Accounts and the amount of the Actual
Net Debt Amount and the Actual Working Capital Amount for all purposes of this
Agreement, and shall, in the absence of manifest error, be final and binding on
the parties and not be subject to question on any ground whatsoever and the date
on which such adjustment is made pursuant to paragraph 7 shall for all purposes
of this Agreement be the date of determination of the Completion Accounts and
the amount of the Actual Net Debt Amount and the Actual Working Capital Amount.

10
Until the Completion Accounts are agreed and the Actual Net Debt Amount and the
Actual Working Capital Amount has been agreed and/or determined, the Seller and
the Buyer shall:

(a)
give or procure that the other party hereto, its accountants and the Independent
Accountants are given access at all reasonable times to all books and records
which are in the possession or under the control of the Seller, the Target Group
or the Buyer (as the case may be);

(b)
generally provide the other party hereto, its accountants and the Independent
Accountants with such other information and assistance as they may reasonably
require (including access to and assistance at all reasonable times from the
Counting Service and personnel employed by the Seller, the Target Group or the
Buyer, as the case may be) in relation to the review, agreement or determination
of the Completion Accounts and the determination of the amount of the Actual Net
Debt Amount and the Actual Working Capital Amount; and

(c)
supply the other with a copy of any information provided by them or their
advisers to the Independent Accountant at the same time as it is provided to the
Independent Accountant,

but for the avoidance of doubt, neither the Buyer or the Seller shall be obliged
to provide the Independent Accountant with auditors' working papers or any
information or documents prepared by it or them or their advisers with a view to
assessing the merits of any argument on any item in dispute.
11
The fees and expenses of any accountants (other than the Independent
Accountants) used by the Buyer and the Seller in respect of the matters dealt
with by this Schedule 6 shall be for the account of the Buyer and the Seller
respectively.

12
The parties shall mutually agree in good faith the methodology to be used in
connection with the Stock Count (such methodology shall be based on customary
industry standards and practices).

13
The fees and expenses of any Counting Service in connection with the preparation
of any Stock Count shall be borne 50% by the Buyer and 50% by the Seller
(provided that the Seller shall only be liable to pay an amount not exceeding
£25,000 plus any VAT or similar tax).










56



--------------------------------------------------------------------------------




Part B
1
The Completion Accounts shall be drawn up in accordance with the Specific
Instructions set out in paragraph 2 below and the Working Capital Statement
shall be set out in the form contained in Part C.



2
The following are the Specific Instructions for the purposes of preparing the
Completion Accounts:



(a)
the provisions of this Schedule shall be interpreted so as to avoid any double
counting (whether positive or negative) of any item included in the Completion
Accounts;



(b)
the Completion Accounts shall be prepared in £. For these purposes, all US
dollar amounts shall be translated to pounds sterling at an exchange rate of
1.55:1 and all other currencies shall be translated to pounds sterling based on
the methodology used in the Divisional Packs for non-US dollar currency
translation;



(c)
reference to the Intra-Group Payable Debt may be made in the Completion Accounts
but such Intra-Group Payable Debt and the Intra-Group Payable Debt Amount shall
not be subject to any provision, deduction or other adjustment in the Completion
Accounts (with such reference, if any, only being made for factual completeness
as to the events which occurred as at the Completion Date);



(d)
reference to the Intra-Group Non-Trading Payables may be made in the Completion
Accounts but such Intra-Group Non-Trading Payables and the Intra-Group
Non-Trading Payable Amount shall not be subject to any provision, deduction or
other adjustment in the Completion Accounts (with such reference, if any, only
being made for factual completeness as to the events which occurred as at the
Completion Date);



(e)
no amounts shall be included in respect of the Permitted Deductions;



(f)
no line items, provisions, deductions or other adjustments shall be included in
the Completion Accounts in respect of Tax losses or deferred Tax assets of the
Target’s Group; and



(g)
the amount included in the Completion Accounts for the Barclays Debt shall be
the Barclays Debt Amount (and for the avoidance of doubt no line item,
provisions, deductions or other adjustments (positive or negative) shall be made
to the amount included in the Completion Accounts  for the Barclays Debt in
respect of any amounts owed or outstanding or other liabilities under any
letters of credit, bonds or guarantees).






57



--------------------------------------------------------------------------------




Part C
Working Capital Statement



58



--------------------------------------------------------------------------------




Schedule 7     Senior Employees



59



--------------------------------------------------------------------------------




Schedule 8     Seller Group Guarantees



60



--------------------------------------------------------------------------------




Schedule 9     Valuation Procedures for Tax Allocation

61



--------------------------------------------------------------------------------




Schedule 10     Escrow Provisions



62



--------------------------------------------------------------------------------




Schedule 11     Bonus Payments



63



--------------------------------------------------------------------------------




Schedule 12     Excluded Documents



64



--------------------------------------------------------------------------------




Schedule 13     Miscellaneous Provisions

65



--------------------------------------------------------------------------------










SIGNED and DELIVERED as a DEED by        )
BEN SHERMAN UK ACQUISITION LIMITED    )
)
/s/ Malcolm MacAulay
        
Director
/s/ Jessica Greig
        
Witness
    
Jessica Greig
            
Witness Name
18 Hanover Square
        


London W1S 1HN
        


Witness Address




SIGNED and DELIVERED as a DEED by    )
OXFORD INDUSTRIES, INC    )
on its own behalf and as agent for the    )
Designated Seller    )
/s/ Thomas C. Chubb III
        
Chairman, CEO & President


/s/ Suraj A. Palakshappa
        
    
Witness
Suraj A. Palakshappa
            
Witness Name
999 Peachtree Street, N.E., Ste. 688
        



66



--------------------------------------------------------------------------------




Atlanta, GA 30309
        


Witness Address

67

